Exhibit 10.1

 

 

 

EXECUTION

CUSIP Number:                     

THIRD AMENDED AND RESTATED LOAN AGREEMENT

Dated as of December 10, 2008

among

MOHEGAN TRIBAL GAMING AUTHORITY,

as Borrower,

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,

as an additional party with respect to certain

representations, warranties and covenants

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

RBS SECURITIES CORPORATION

and

CALYON NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Book Managers

RBS CITIZENS N.A., as successor to CITIZENS BANK OF CONNECTICUT and

CALYON NEW YORK BRANCH,

as Co-Syndication Agents

and

CITICORP NORTH AMERICA, INC. and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    2         1.01   
Defined Terms    2 1.02    Other Interpretive Provisions    36 1.03   
Accounting Terms    37 1.04    Rounding    38 1.05    Times of Day    38 1.06   
Letter of Credit Amount    38 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
   39 2.01    Revolving Loans    39 2.02    Term Loans    39 2.03    Borrowings,
Conversions and Continuations of Loans.    39 2.04    Letters of Credit.    41
2.05    Voluntary Prepayments    49 2.06    Termination or Reduction of
Revolving Commitments; Voluntary Prepayments of the Term Loans    50 2.07   
Mandatory Payments and Prepayments; Repayment of Loans    51 2.08    Interest   
52 2.09    Fees    53 2.10    Computation of Interest and Fees    54 2.11   
Evidence of Debt    54 2.12    Payments Generally; Administrative Agent’s
Clawback    54 2.13    Sharing of Payments by Lenders    56 2.14    Increase in
Commitments    57 2.15    Collateral    59 2.16    Concerning the Tax Exempt
Loans    59 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    60 3.01   
Taxes    60 3.02    Illegality    60 3.03    Inability to Determine Rates.    61
3.04    Increased Costs    61 3.05    Compensation for Losses    62 3.06   
Increased Capital Requirements    63 3.07    Replacement of Lenders    63 3.08
   Survival    63 ARTICLE IV EFFECTIVENESS; CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS    64 4.01    Effectiveness; Conditions of Initial Credit Extension
   64 4.02    Conditions to all Credit Extensions    66

 

-ii-



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE TRIBE    67 5.01    Existence
and Qualification; Power; Compliance With Laws    67 5.02    Authority;
Compliance With Other Agreements and Instruments and Government Regulations   
67 5.03    No Governmental Approvals Required    68 5.04    The Nature of
Borrower    68 5.05    No Management Contract    68 5.06    Title to and
Location of Property    68 5.07    Real Property    69 5.08    Governmental
Regulation    69 5.09    Binding Obligations    69 5.10    No Default    69 5.11
   Disclosure    69 5.12    Gaming Laws    69 5.13    Security Interests    69
5.14    Arbitration    70 5.15    Recourse Obligations    70 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BORROWER    71 6.01    Existence,
Qualification and Power    71 6.02    Authorization; No Contravention    71 6.03
   Governmental Authorization; Other Consents    72 6.04    Binding Effect    72
6.05    Financial Statements; No Material Adverse Effect; No Internal Control
Event    72 6.06    Litigation    73 6.07    No Default    74 6.08    Ownership
of Property; Liens    74 6.09    Environmental Compliance    74 6.10   
Insurance    74 6.11    Taxes    75 6.12    ERISA Compliance    75 6.13   
Subsidiaries; Equity Interests    75 6.14    Margin Regulations; Investment
Company Act    75 6.15    Disclosure    75 6.16    Compliance with Laws    76
6.17    Taxpayer Identification Number.    76 6.18    Intangible Assets    76
6.19    The Nature of Borrower.    76 6.20    No Management Contract.    76 6.21
   Real Property Underlying Mohegan Sun.    76 6.22    Projections    77 6.23   
Employee Matters    77 6.24    Security Interests    77 6.25    Arbitration   
77 6.26    Deposit Accounts    77 6.27    Tax Shelter Regulations    78

 

-iii-



--------------------------------------------------------------------------------

6.28    Mohegan Sun Phase III; Pocono Downs Phase II.    78 ARTICLE VII
AFFIRMATIVE COVENANTS OF THE TRIBE    79 7.01    Continual Operation of Mohegan
Sun    79 7.02    Remittance of Available Cash Flow    79 7.03    Sovereign
Immunity; Jurisdiction and Venue    79 7.04    The Lease and the Landlord
Consent    79 7.05    Preservation of Existence; Operation.    79 7.06   
Ownership of Mohegan Sun and Pocono Downs; Management    79 7.07    Prohibited
Transactions    80 7.08    Amendments to Certain Documents    80 7.09   
Impairment of Contracts; Imposition of Governmental Charges    80 7.10   
Segregation of Authority Property    81 7.11    Trust Property    81 7.12   
Liens on Authority Property    81 7.13    Bankruptcy Matters; Etc.    81 7.14   
Impairment of Contracts    82 ARTICLE VIII AFFIRMATIVE COVENANTS OF BORROWER   
83 8.01    Financial Statements    83 8.02    Certificates; Other Information   
84 8.03    Notices    86 8.04    Payment of Obligations    87 8.05   
Preservation of Existence, Etc.    87 8.06    Maintenance of Properties    87
8.07    Maintenance of Insurance    87 8.08    Compliance with Laws    89 8.09
   Books and Records    89 8.10    Inspection Rights    89 8.11    Use of
Proceeds    89 8.12    Hazardous Materials Laws    90 8.13    Deposit and
Brokerage Accounts    90 8.14    Continual Operation of Mohegan Sun    90 8.15
   Future Subsidiaries and Collateral    91 ARTICLE IX NEGATIVE COVENANTS    92
9.01    Liens; Negative Pledges    92 9.02    Investments    93 9.03   
Indebtedness    94 9.04    Fundamental Changes    96 9.05    Dispositions of
Property Associated with Mohegan Sun    96 9.06    Distributions    97 9.07   
Change in Nature of Business    97 9.08    Transactions with Affiliates    98
9.09    Prepay Other Obligations    98 9.10    Burdensome Agreements    99 9.11
   Use of Proceeds    99

 

-iv-



--------------------------------------------------------------------------------

9.12    Authority Expenditures    99 9.13    Financial Covenants    99 9.14   
Hostile Tender Offers    101 9.15    Deposit Accounts    101 9.16    WNBA
Subsidiary Operations and Indebtedness    101 9.17    Capital Expenditures   
101 9.18    [Intentionally Omitted]    102 9.19    Tax Exempt Loans    102
ARTICLE X EVENTS OF DEFAULT AND REMEDIES    105 10.01    Events of Default   
105 10.02    Remedies Upon Event of Default    108 10.03    Application of Funds
   108 ARTICLE XI ADMINISTRATIVE AGENT    110 11.01    Appointment and Authority
   110 11.02    Rights as a Lender    110 11.03    Exculpatory Provisions    110
11.04    Reliance by Administrative Agent    111 11.05    Delegation of Duties
   111 11.06    Resignation of Administrative Agent    111 11.07    Non-Reliance
on Administrative Agent and Other Lenders    112 11.08    No Other Duties, Etc.
   113 11.09    Administrative Agent May File Proofs of Claim    113 11.10   
SNDA’s    113 11.11    Collateral and Guaranty Matters    114 ARTICLE XII
MISCELLANEOUS    115 12.01    Amendments, Etc.    115 12.02    Notices;
Effectiveness; Electronic Communication    116 12.03    No Waiver; Cumulative
Remedies    118 12.04    Expenses; Indemnity; Damage Waiver    118 12.05   
Payments Set Aside    120 12.06    Successors and Assigns    121 12.07   
Treatment of Certain Information; Confidentiality    126 12.08    Right of
Setoff    127 12.09    Interest Rate Limitation    127 12.10    Counterparts;
Integration; Effectiveness    127 12.11    Survival of Representations and
Warranties    127 12.12    Severability    128 12.13    Replacement of Lenders
   128 12.14    Governing Law    129 12.15    Arbitration Reference    129 12.16
   PURPORTED ORAL AMENDMENTS    130 12.17    WAIVER OF RIGHT TO TRIAL BY JURY   
130 12.18    WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION    130

 

-v-



--------------------------------------------------------------------------------

12.19    Lender Covenant    131 12.20    PREJUDGMENT REMEDY WAIVER    132 12.21
   No Advisory or Fiduciary Responsibility    132 12.22    USA PATRIOT Act
Notice    133 12.23    Time of the Essence    133 12.24    Designation as Senior
Debt    133 12.25    ENTIRE AGREEMENT    134 12.26    Release of Liens    134

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

 

  5.07

   Mohegan Sun Real Property and Lahaniatis Property

  6.06

   Litigation

  6.09

   Environmental Matters

  6.13

   Subsidiaries; Other Equity Investments

  6.21A

   Pocono Downs Real Property

  6.21B

   Mohegan Golf Real Property

  6.26

   Operating Accounts and Operating Account Exclusions

  9.01

   Existing Liens

  9.03

   Existing Indebtedness

12.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A    Assignment and Assumption B    Compliance Certificate C    Deposit Account
Agreement D    Loan Notice E    Pricing Certificate F    Revolving Note G   
Form of SNDA H    Term Loan Note I    Opinions - Hogan & Hartson LLP and Rome
McGuigan, P.C. J    Consent of Lender

 

-vii-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AGREEMENT

This THIRD AMENDED AND RESTATED LOAN AGREEMENT is entered into as of
December 10, 2008, among THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a
federally recognized Indian Tribe and Native American sovereign nation (the
“Tribe”), the MOHEGAN TRIBAL GAMING AUTHORITY, a governmental instrumentality of
the Tribe (the “Borrower”), each lender from time to time party hereto (the
“Lenders” ), RBS CITIZENS, N.A., as successor to CITIZENS BANK OF CONNECTICUT
and CALYON NEW YORK BRANCH, as Co-Syndication Agents, CITICORP NORTH AMERICA,
INC. and WELLS FARGO BANK, N.A., as Co-Documentation Agents, and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer. BANC OF AMERICA
SECURITIES LLC, RBS SECURITIES CORPORATION and CALYON NEW YORK BRANCH have
served as Joint Lead Arrangers and Joint Book Managers for the credit facilities
described herein.

RECITALS

A. Pursuant to the Existing Loan Agreement, the Lenders have heretofore provided
revolving and term credit facilities to Borrower to, among other things, finance
the construction of Borrower’s Mohegan Sun Phase III project. In accordance with
Section 2.02 of the Existing Loan Agreement, a $300,000,000 portion of the
revolving loans outstanding under the Existing Loan Agreement automatically
converted to term loans, without further action of the Lenders, on or about
August 15, 2008. As of the Effective Date, the aggregate principal amount of the
term loans outstanding under the Existing Loan Agreement is $300,000,000 (the
“Existing Term Loans”) and the aggregate principal amount of the revolving loans
outstanding under the Existing Loan Agreement (prior to giving effect to any
such loans requested to be made on the Effective Date) is $70,000,000.00 (the
“Existing Revolving Loans”).

B. While Borrower has successfully completed the “Sunrise Square” and “Casino of
the Wind” components of the Mohegan Sun Phase III project, Borrower has advised
the Lenders of its desire to suspend construction of the remaining elements of
the Mohegan Sun Phase III project (including the “Earth Expansion” component and
the adjacent parking garage), and has requested that the Existing Loan Agreement
be modified as set forth in this Agreement so that, among other things, (i) the
construction covenants and controls related to the Mohegan Sun Phase III project
will be eliminated, (ii) the Existing Revolving Loans will continue as Revolving
Loans pursuant to this Agreement and (iii) a $150,000,000 portion of the
Existing Term Loans will continue as Term Loans pursuant to this Agreement.

C. The Lenders are willing to modify the Existing Loan Agreement on the terms
set forth herein provided that, among other things, Borrower requests, and
applies the proceeds of, Revolving Loans in an aggregate principal amount of
$150,000,000 to reduce the aggregate principal amount of the Existing Term Loans
to $150,000,000 as of the Effective Date.

D. Concurrently with or prior to its execution of this Agreement, the
Administrative Agent has received the approval of the Required Lenders to amend
and restate the Existing Loan Agreement in the manner set forth herein. This
Agreement amends and restates the Existing Loan Agreement referred to herein in
its entirety, but without novation.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Swap Counterparties” means counterparties to Swap Agreements entered
into by Borrower who are (a) Lenders, (b) Affiliates of Lenders or (c) on an
unsecured basis, other Persons which have investment grade status (BBB- as rated
by S&P or Baa3 as rated by Moody’s).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 attached hereto, or such
other address or account as the Administrative Agent may from time to time
designate by notice to Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of the power to direct, or cause the direction of, management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Aggregate Revolving Commitments then in effect, (ii) the Total
Revolving Outstandings at such time and (iii) the aggregate Outstanding Amount
of Term Loans and Tax Exempt Loans.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

“Agreement” means this Third Amended and Restated Loan Agreement either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

“Amortization Amount” means (i) as to each Amortization Date prior to June 30,
2010, $750,000, and (ii) as to the Amortization Date of June 30, 2010 and each
Amortization Date thereafter, $30,000,000; provided, that if additional Term
Loans are hereafter made pursuant to

 

-2-



--------------------------------------------------------------------------------

Section 2.14, then the Amortization Amount for each Amortization Date subsequent
to the making of the applicable additional Term Loans shall be ratably increased
in the same proportion that such additional Term Loans bear to $150,000,000.

“Amortization Date” means the last Business Day of each Fiscal Quarter.

“Annualized EBITDA” means, as of each date of determination, EBITDA for the
period of four Fiscal Quarters ending on that date, provided that for the Fiscal
Quarters ending December 31, 2008, March 31, 2009 and June 30, 2009, the results
of operations for Pocono Downs shall be adjusted to annualize the amount, if
any, by which EBITDA generated by Pocono Downs increased (when compared to
EBITDA generated by Pocono Downs during the same Fiscal Quarters in the prior
year) on a straight line basis.

“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to the Aggregate Revolving Commitments, such Revolving Lender’s
Applicable Revolving Percentage at such time, (b) with respect to the Term
Loans, the percentage (carried out to the ninth decimal place) of the aggregate
outstanding principal amount of the Term Loans held by such Lender at such time
or (c) with respect to the Tax Exempt Loans, the percentage (carried out to the
ninth decimal place) of the aggregate outstanding principal amount of the Tax
Exempt Loans held by such Lender at such time.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means, at any time the Term Loans or any portion thereof
remain outstanding, the following percentages per annum:

 

Pricing Period

   Commitment
Fee     Eurodollar Rate
and
Letters of Credit     Base Rate
Margin  

Effective Date through June 30, 2009

   0.500 %   3.500 %   2.250 %

July 1, 2009 through September 30, 2009

   0.500 %   3.750 %   2.500 %

October 1, 2009 through December 31, 2009

   0.500 %   4.000 %   2.750 %

January 1, 2010 through March 31, 2010

   0.500 %   4.250 %   3.000 %

April 1, 2010 and thereafter

   0.500 %   4.500 %   3.250 %

Following the date upon which the Terms Loans are paid in full, the Applicable
Rate shall be the following percentages per annum, based upon the Total Leverage
Ratio as set forth in the most recent Compliance Certificate or Pricing
Certificate received by the Administrative Agent pursuant to Sections 8.02(b) or
(c):

 

Pricing
Level

  

Total Leverage Ratio

  

Commitment Fee

   Eurodollar
Rate and
Letters of
Credit     Base Rate
Margin  

1

   <4.50:1    0.250% unless the Total Leverage Ratio is less than 4.00:1.00, in
which case the Commitment Fee rate shall be 0.20%    2.000 %   0.750 %

2

   ³4.50:1 but <5.00:1    0.250%    2.250 %   1.000 %

3

   ³5.00:1 but <5.50:1    0.375%    2.500 %   1.250 %

4

   ³5.50:1 but <6.00:1    0.375%    2.750 %   1.500 %

5

   ³6.00:1 but <6.50:1    0.500%    3.000 %   1.750 %

6

   ³6.50:1 but <7.00:1    0.500%    3.250 %   2.000 %

7

   ³7.00:1    0.500%    3.500 %   2.250 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day of the
first calendar month

 

-4-



--------------------------------------------------------------------------------

immediately following the date a Compliance Certificate or Pricing Certificate
is delivered pursuant to Section 8.02(b) or (c); provided, however, that if a
Compliance Certificate or Pricing Certificate is not delivered when due in
accordance with such Section, then Pricing Level 7 shall apply as of the first
Business Day after the date on which such Compliance Certificate or Pricing
Certificate was required to have been delivered until the Compliance Certificate
or Pricing Certificate is delivered.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 10.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.

“Appropriate Investment” means any “investment” of the type described in
section 1.148-1(b) of the Tax Regulations.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the Fiscal Year ended September 30, 2007, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of Borrower and its Subsidiaries,
including the notes thereto.

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of Borrower (whether or not otherwise designated as
property of Borrower) and its Restricted Subsidiaries which is reflected on the
balance sheet described in Section 6.05 or any subsequent balance sheet
hereafter delivered by Borrower to the Administrative Agent or the Lenders in
connection herewith. “Authority Property” in any event includes, without

 

-5-



--------------------------------------------------------------------------------

limitation, (a) Mohegan Sun and Pocono Downs, (b) all gaming revenues of
Borrower and all gaming and other revenues of its Restricted Subsidiaries, and
(c) all tangible Property located within the area described on Schedules 5.07,
6.21A and 6.21B, provided that neither (i) the Property of the WNBA Subsidiary
and Borrower’s ownership interests in the WNBA Subsidiary, (ii) the Property of
any Unrestricted Subsidiaries, nor (iii) the Pennsylvania Tax Revenues, shall be
considered to be Authority Property. It is expressly understood and agreed that
assets and operations of Unrestricted Subsidiaries or other Persons shall not be
considered to be Authority Property merely by reason of their inclusion in
consolidated or consolidating financial statements of Borrower, but Borrower
shall provide the Administrative Agent and the Lenders with appropriate
breakouts of such Unrestricted Subsidiaries’ financial position and results of
operations in connection with financial statements delivered hereunder.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 10.02.

“Available Cash Flow” means, for any calendar month (a) EBITDA for that month,
minus (b) the amount of Maintenance Capital Expenditures made during that month,
minus (c) any principal repayments with respect to Indebtedness and Capital
Leases constituting Recourse Obligations required to be made during that period
in cash (other than any such principal payments required in respect of Public
Indebtedness), minus (d) the amount of cash Interest Charges during that month,
and minus (e) (without duplication) the aggregate amount, if any, of federal and
state taxes on, or measured by, income of Borrower and its Restricted
Subsidiaries (whether or not payable during that period, and excluding any
amount payable to the State of Connecticut under the Compact).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent, (b) the British
Bankers Association LIBOR Rate for one-month contracts on such day as published
by Reuters (or other commercially available source providing quotations of such
rate as designated by the Administrative Agent from time to time), plus one and
one-quarter percent, and (c) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

-6-



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means (a) a Revolving Borrowing or (b) the making of any additional
Term Loan or a Tax Exempt Loan, as the context may require.

“Bureau of Indian Affairs” means the United States Department of the Interior,
Bureau of Indian Affairs, and each successor agency.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, including any amount that is required to be treated as
an asset subject to a Capital Lease.

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is recorded as a “capital lease” on the balance sheet of that
Person prepared in accordance with GAAP (or should be so recorded in accordance
with Financial Accounting Standards Board Statement No. 13, as amended from time
to time, or if such Statement is not then in effect, such other Statement of the
Financial Accounting Standards Board as may be applicable.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State given on the date of such
investment a credit rating of at least Aa by Moody’s Investors Service, Inc. or
AA by S&P or AA by Fitch, Inc., in each case due within one year after the date
of the making of the Investment;

(c) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any Lender or any other bank, savings and
loan or savings bank doing business in and incorporated under the Laws of the
United States of America or any State thereof and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, in each case due within one year after the date of the making of
the Investment;

 

-7-



--------------------------------------------------------------------------------

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of the Investment;
and

(e) readily marketable commercial paper of corporations doing business in and
incorporated under the Laws of the United States of America or any State thereof
given on the date of such Investment the highest credit rating by Moody’s
Investors Service, Inc. and S&P, in each case due within 270 days after the date
of the making of the Investment.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority or
(d) the existence or occurrence of circumstances affecting the Designated Market
generally that are beyond the reasonable control of the Lenders.

“Closing Date” means March 9, 2007.

“Co-Documentation Agents” means Citicorp North America, Inc. and Wells Fargo
Bank, N.A.

“Code” means the Internal Revenue Code of 1986 as at any time amended.

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreement, each Deposit Account Agreement, the Leasehold Mortgage, the Pocono
Downs Mortgages, the Mohegan Golf Mortgage and any other pledge agreement,
hypothecation agreement, security agreement, assignment, deed of trust, mortgage
or similar instrument executed by Borrower or a Restricted Subsidiary in favor
of the Administrative Agent or any Creditor to secure the Obligations.

“Commission” means the National Indian Gaming Commission.

“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated April 25, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Computation Date” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.

 

-8-



--------------------------------------------------------------------------------

“Consenting Lenders” means those of the Lenders which have delivered to counsel
for the Administrative Agent executed consents hereto substantially in the form
of Exhibit J on or prior to 5:00 p.m. (New York City local time) on December 9,
2008 (or any subsequent 5:00 p.m. deadline announced by a posting to Intralinks
by the Administrative Agent not later than 9:00 a.m. (New York City local time)
on the date of that deadline).

“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as amended September 6, 2003, as amended May 2, 2004,
as amended November 30, 2007, as it may be amended from time to time.

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
(CPI U) for the U.S. City Average for All Items, 1982-1984=100, as compiled and
released by the Bureau of Labor Statistics.

“Contingent Obligation” means, as to any Person, any (a) direct or indirect
guarantee of Indebtedness of, or other obligation performable by, any other
Person, including any endorsement (other than for collection or deposit in the
ordinary course of business), co-making or sale with recourse of the obligations
of any other Person or (b) contractual assurance (not arising solely by
operation of Law) given to an obligee with respect to the performance of an
obligation by, or the financial condition of, any other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation or any collateral security therefor, any agreement to provide
funds (by means of loans, capital contributions or otherwise) to such other
Person, any agreement to support the solvency or level of any balance sheet item
to such other Person, or any other arrangement of whatever nature having the
effect of assuring or holding harmless any obligee against loss with respect to
any obligation of such other Person including without limitation any
“keep-well”, “take-or-pay” or “through put” agreement or arrangement. As of each
date of determination, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation (unless the Contingent Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by such Person or of any material agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

-9-



--------------------------------------------------------------------------------

“Creditors” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, and to the extent of the obligations under any Secured Swap Contract
each Affiliate of a Lender which at any time enters into a Secured Swap
Contract.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Revolving Loan or participation in an L/C Obligation required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Deposit Account Agreement” means a control agreement among Borrower or a
Restricted Subsidiary, as applicable, the Administrative Agent and the
depositary for each Operating Account, substantially in the form of Exhibit C or
in another form reasonably acceptable to the Administrative Agent.

“Designated Market” means, for any Eurodollar Rate Loan, the London Eurodollar
Market, provided that if the Administrative Agent determines that the London
Eurodollar Market is unavailable or reasonably inconvenient, “Designated Market”
means such other offshore market for deposits in dollars as the Administrative
Agent may reasonably designate.

“Disposition” or “Dispose” means the sale, transfer or other disposition of
Authority Property in any single transaction or series of related transactions
of any individual asset, or group of related assets, that has or have at the
date of the Disposition a book value or fair market value (which shall be deemed
to be equal to the sales price for such asset or assets upon a sale to a Person
that is not an Affiliate of the Tribe) of $10,000,000 or more, other than
(i) the sale or other disposition of inventory in the ordinary course of
business, (ii) the sale or other disposition of equipment or other personal
property that is replaced by equipment or personal property, as the case may be,
performing substantially the same function not later than ninety days after such

 

-10-



--------------------------------------------------------------------------------

sale or disposition, (iii) the sale or other disposition of obsolete equipment
or superseded or worn-out assets, and (iv) any sale or other disposition to
Borrower or any of its Restricted Subsidiaries.

“Distribution” means (a) any transfer of cash or other Property from Borrower or
any of its Restricted Subsidiaries, or from any account of Borrower or any of
its Restricted Subsidiaries to the Tribe or any of its members or Outside
Affiliates or to their respective accounts (but not the making of arm’s length
payments for goods and services provided by the Tribe, its members or any of its
Affiliates to Borrower or any of its Restricted Subsidiaries in the manner
contemplated by Section 9.08), (b) any retirement, redemption, prepayment of
principal, purchase or other acquisition for value by Borrower or any of its
Restricted Subsidiaries of any Securities or other obligations of the Tribe or
any of its Outside Affiliates (or of any other Person to the extent that such
Securities or other obligations are guaranteed by the Tribe or any of its
Outside Affiliates), (c) the declaration or payment by Borrower or any of its
Restricted Subsidiaries of any dividend or distribution to the Tribe or any of
its members or any of its Outside Affiliates in cash or in Property (but not the
making of arm’s length payments for goods and services provided by the Tribe,
its members or any of its Affiliates to Borrower or any of its Restricted
Subsidiaries in the manner contemplated by Section 9.08), (d) any Investment
(whether by means of loans, advances or otherwise) by Borrower or any of its
Restricted Subsidiaries in Securities or other obligations of the Tribe or any
of its Outside Affiliates, or (e) any other payment, assignment or transfer,
whether in cash or other Property, from Borrower or any of its Restricted
Subsidiaries to the Tribe or any of its members or Outside Affiliates, including
the payment of any tax, fee, charge or assessment imposed by the Tribe on
Borrower, its Restricted Subsidiaries, their revenues or the Authority Property,
provided that, (A) the making of payments by Borrower or any of its Restricted
Subsidiaries to the Tribe or any of its Affiliates or members in consideration
of goods and services provided to Borrower or any of its Restricted Subsidiaries
by the Tribe or its Affiliates or members in the ordinary course of business,
(B) the provision of services by Borrower or any of its Restricted Subsidiaries
to the Tribe, its members or any of its Affiliates in the ordinary course of
business in exchange for reasonable consideration to Borrower or any of its
Restricted Subsidiaries or (C) assessment by the Tribe against Borrower or any
of its Restricted Subsidiaries of the regulatory costs and expenses of the Tribe
associated with Borrower or any of its Restricted Subsidiaries, shall not be
considered Distributions.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period, for Borrower and its Restricted Subsidiaries on
a consolidated basis, an amount equal to (a) Net Income for that period, plus
(b) Interest Charges to the extent deducted in determining such Net Income, plus
(c) (without duplication) the aggregate amount, if any, of federal and state
taxes on or measured by income of Borrower and its Restricted Subsidiaries
(whether or not payable during that period, and excluding any amount payable to
the State of Connecticut under the Compact) to the extent deducted in
determining such Net Income, plus (d) depreciation and amortization of Borrower
and its Restricted Subsidiaries to the extent deducted in determining such Net
Income, plus (e) accretion expense with respect to the relinquishment liability,
relinquishment liability re-assessments and all similar obligations of Borrower
and its Restricted Subsidiaries under the Relinquishment Agreement, in each case
to the extent deducted in determining such Net Income, plus (f) to the extent
deducted

 

-11-



--------------------------------------------------------------------------------

in determining Net Income, the premium and related costs of tender offers and
consent solicitations described in Section 9.09 hereof (including all such costs
associated with the redemption of Senior Notes) and the associated write off of
unamortized debt issuance costs, in each case determined in accordance with
GAAP, plus (g) Pre-Opening Expenses for that period, minus (h) relinquishment
fees earned under the Relinquishment Agreement during that period, minus
(i) accretion income realized during that period with respect to the gain
recorded in the fiscal year ended September 30, 2006 in connection with the
amendment of the purchase agreement for the purchase of the Pocono Downs
Subsidiaries with Penn National Gaming, Inc. and certain of its affiliates.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 12.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

-12-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

Eurodollar Base Rate

  Eurodollar Rate =   1.00 – Eurodollar Reserve Percentage  

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement

 

-13-



--------------------------------------------------------------------------------

(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means each Loan that bears interest at a rate based on
the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Existing Loan Agreement” means that certain Second Amended and Restated Loan
Agreement dated as of March 9, 2007, among Borrower, the Tribe, the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent, as
heretofore amended.

“Existing Revolving Loans” has the meaning set forth in the Recitals.

“Existing Senior Indenture” means the Indenture dated as of February 8, 2005
among Borrower, the Tribe and Wachovia Bank, National Association, as Trustee,
in respect of Borrower’s $250,000,000 principal amount of 6 1/8% Senior Notes
due 2013.

“Existing Senior Subordinated Indentures” means, collectively:

(a) the Indenture dated as of July 9, 2003 between Borrower and U.S. Bank
National Association, as Trustee, in respect of the Senior Subordinated Notes
Due 2009;

(b) the Indenture dated as of July 26, 2001 between Borrower and State Street
Bank and Trust Company, as Trustee, in respect of the Senior Subordinated Notes
Due 2011;

(c) the Indenture dated as of February 20, 2002 between Borrower and State
Street Bank and Trust Company, as Trustee, in respect of Borrower’s $250,000,000
principal amount of 8% Senior Subordinated Notes due 2012;

(d) the Indenture dated as of August 3, 2004 between Borrower and U.S. Bank,
National Association, as Trustee, in respect of Borrower’s $225,000,000
principal amount of 7 1/8% Senior Subordinated Notes due 2014; and

(e) the Indenture dated as of February 8, 2005 between Borrower and U.S. Bank
National Association, as Trustee, in respect of the Senior Subordinated Notes
Due 2015.

“Existing Term Loans” has the meaning set forth in the Recitals.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

-14-



--------------------------------------------------------------------------------

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means a fee letter of even date herewith between Borrower and the
Administrative Agent and L/C Issuer.

“Fiscal Quarter” means the Fiscal Quarter of Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve month
fiscal period ending on each September 30.

“Fixed Charge Coverage Ratio” means, as of each date of determination, the ratio
of:

(a) Annualized EBITDA determined as of that date minus (i) the aggregate amount
of any taxes on or measured by consolidated income of Borrower and its
Restricted Subsidiaries for that period (whether or not payable during that
period, and excluding any amount payable to the State of Connecticut under the
Compact) to the extent not otherwise deducted in determining Net Income,
(ii) Distributions made by Borrower during the period to the extent that such
Distributions are not expenditures which have been deducted in computing EBITDA
for the four relevant Fiscal Quarters, and (iii) Maintenance Capital
Expenditures made during that period; to

(b) the sum of (i) Interest Charges with respect to Recourse Obligations to the
extent payable in cash during that period, plus (ii) any principal repayments
with respect to Indebtedness and Capital Leases constituting Recourse
Obligations required to be made during that period in cash (other than any such
principal payments required in respect of Public Indebtedness).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-15-



--------------------------------------------------------------------------------

“Gaming Authority Ordinance” means Chapter 2, Article II of the Mohegan Tribe
Code, also known as Ordinance No. 95-2 of the Tribe, as enacted on July 15,
1995.

“Gaming Board” means, collectively, (a) The Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Commission, and (d) any
other Governmental Authority that holds licensing or permit authority over
gambling, gaming or casino activities conducted by the Tribe or Borrower within
its jurisdiction.

“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe or Borrower within its jurisdiction.

“Gaming Ordinance” means Chapter 2, Article III of the Mohegan Tribe Code, also
known as Ordinance 94-1 of the Tribe, as enacted on July 28, 1994.

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

“Governmental Authority” means the government of the United States, the Tribe or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 12.06(h).

“Gross Proceeds” with respect to any Tax Exempt Notes means any proceeds as
defined in section 1.148-1(b) of the Tax Regulations, and any replacement
proceeds as defined in section 1.148-1(c) of the Tax Regulations.

“Guaranties” means (a) the Amended and Restated Guaranty of the Obligations
executed by the Pocono Downs Subsidiaries on March 9, 2007, (b) the Second
Amended and Restated Guaranty of the Obligations executed by the WNBA Subsidiary
on March 9, 2007, (c) the Amended and Restated Guaranty of the Obligations
executed by Mohegan Ventures-Northwest, LLC on March 9, 2007, (d) the Guaranty
of the Obligations executed by Mohegan Golf, LLC, Mohegan Ventures Wisconsin,
LLC, and Wisconsin Tribal Gaming, LLC on March 9, 2007, and joined by MTGA
Gaming, LLC by the Instrument of Joinder to Guaranty dated November 21, 2007,
and (e) each Guaranty made by each future Restricted Subsidiary of Borrower of
the Obligations, each either as originally executed or as it may from time to
time be supplemented, modified, amended, restated or extended.

 

-16-



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Pocono Downs Subsidiaries, the WNBA
Subsidiary, Mohegan Ventures-Northwest, LLC, Mohegan Golf, LLC, Mohegan Ventures
Wisconsin, LLC, Wisconsin Tribal Gaming, LLC, MTGA Gaming, LLC and each other
Restricted Subsidiary of Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Laws” means all federal, tribal, Connecticut state or local
laws, ordinances, rules or regulations governing the disposal of Hazardous
Materials, to the extent applicable.

“Honor Date” has the meaning specified in the Section 2.04(c)(i).

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.

“Impacted Lender” means any Lender (a) which is a Defaulting Lender, or
(b) which has, or as to which the L/C Issuer has a good faith belief that such
Lender has, defaulted in fulfilling any one or more of its obligations under one
or more syndicated credit facilities (other than the facilities provided
pursuant to this Agreement), or (c) that is Controlled by a Person which has
been deemed insolvent or become subject to a bankruptcy or other similar
proceeding.

“Included Taxes” has the meaning provided in Section 3.01(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) the net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness

 

-17-



--------------------------------------------------------------------------------

shall have been assumed by such Person or is limited in recourse, but only to
the extent of the lesser of (i) the outstanding principal amount of the
obligation (or, with respect to any letter of credit, the amount available for
drawing thereunder), and (ii) the fair market value of the assets so subject to
the Lien;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Contingent Obligations of such Person in respect of any of the
foregoing;

provided, that the obligations of Borrower under the Relinquishment Agreement
shall not be treated as Indebtedness except to the extent that the same are not
paid when due.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Indentures” means, collectively, the Existing Senior Indenture, the Existing
Senior Subordinated Indentures, and any Indentures governing future Indebtedness
of Borrower permitted under Section 9.03.

“Information” has the meaning specified in Section 12.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that is treated as interest in accordance with GAAP, plus
(b) the portion of rent payable with respect to that fiscal period under Capital
Leases that should be treated as interest in accordance with GAAP; provided
however, that the premium and related costs of tender offers and consent
solicitations described in Section 9.09 hereof (including all such costs
associated with the redemption of Senior Notes) and the associated write off of
unamortized debt issuance costs shall not be considered to be “Interest
Charges.”

 

-18-



--------------------------------------------------------------------------------

“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day other than the last day of the applicable Interest Period and
with respect to the failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in a Request for Credit Extension, (a) the per annum
interest rate payable pursuant to Section 2.08(a)(i) with respect to that
Eurodollar Rate Loan as of the date of the prepayment or failure to borrow,
minus (b) the Eurodollar Base Rate on or as near as practicable to the date of
the prepayment or failure to borrow for a Eurodollar Rate Loan commencing on
such date and ending on the last day of the applicable Interest Period; provided
that if the Eurodollar Base Rate so prescribed is equal to or within 1/8% less
than the Eurodollar Base Rate for the Eurodollar Rate Loan that was prepaid or
not borrowed, then 1/8 of 1% shall be subtracted from the Eurodollar Base Rate
so prescribed. The determination of the Interest Differential by the
Administrative Agent shall be conclusive in the absence of manifest error.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the last Business Day of each March, June, September and
December that occurs after the beginning of such Interest Period shall also be
an Interest Payment Date; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
(to the extent made available by each of the Lenders) months thereafter, as
selected by Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of

 

-19-



--------------------------------------------------------------------------------

assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means Banc of America Securities LLC, RBS Securities
Corporation and Calyon New York Branch, in their capacities as joint lead
arrangers and joint book managers.

“Lahaniatis Lease” means the Amended and Restated Lease Agreement relating to
the Lahaniatis Property, dated as of July 1, 2008 by and between the Tribe and
Borrower, a copy of which has been provided to the Administrative Agent.

“Lahaniatis Property” means the property identified as such on Schedule 5.07.

“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

“Laws” means, collectively, (a) all international, foreign, Federal, tribal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, in each case to the extent
binding upon any relevant Person, (b) any interpretation or administration of
the items described in clause (a) by any Governmental Authority which has the
binding force of law, and (c) all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority which any relevant Person is obligated to conform to
as a matter of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

-20-



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means the Lease dated September 29, 1995 between the Tribe and Borrower,
as amended by an amendment also dated September 29, 1995 and by an amendment
dated as of March 6, 2007, with respect to the Real Property underlying Mohegan
Sun and the improvements thereon.

“Leasehold Mortgage” means the Second Amended and Restated Open-End Leasehold
Mortgage Deed, Assignment of Leases and Rents and Security Agreement effective
as of March 9, 2007, executed by Borrower in favor of the Administrative Agent,
covering the leasehold interest of Borrower under the Lease to the reservation
real property described on Schedule 5.07 (and excluding, as of the date hereof,
the Lahaniatis Property) and the related improvements and fixtures used in
connection with Mohegan Sun, either as originally executed or as the same may
from time to time be supplemented, modified, amended, renewed, extended or
supplanted.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

-21-



--------------------------------------------------------------------------------

“Loan” means, collectively, (a) an extension of credit by a Lender to Borrower
under Article II in the form of a Revolving Loan, and (b) any Term Loans and Tax
Exempt Loans made hereunder.

“Loan Documents” collectively, this Agreement, the Notes, each Letter of Credit,
the Collateral Documents, the Landlord Consent, any Request for Loan, any
Request for Letter of Credit, the Fee Letter, the Guaranties, and any other
agreements of any type or nature heretofore or hereafter executed and delivered
by Borrower, the Tribe or any of its Affiliates to the Administrative Agent or
to any Lender (including, in the case of any Secured Swap Contract, any
Affiliate of any Lender) in any way relating to or in furtherance of this
Agreement, including any Secured Swap Contract, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Revolving
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit D.

“Loan Parties” means Borrower and each Guarantor.

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of those portions of Mohegan
Sun or Pocono Downs which are open for business on the Closing Date (or, as of
the date of the Capital Expenditure, will have been open for business for a
period in excess of one year), but excluding any Capital Expenditure which adds
to Mohegan Sun or Pocono Downs.

“Management Board” means the Management Board of Borrower, as established
pursuant to the Gaming Authority Ordinance.

“Material Adverse Effect” means any set of circumstances or events which (a) may
reasonably be expected to have any material adverse effect whatsoever upon the
validity or enforceability of any Loan Document, (b) may reasonably be expected
to be material and adverse to the condition (financial or otherwise) or business
operations or Properties or to the prospects of Borrower and its Restricted
Subsidiaries, taken as a whole, (c) materially impairs or may reasonably be
expected to materially impair the ability of the Tribe or Borrower and the other
Loan Parties, taken as a whole, to perform their Obligations or (d) materially
impairs or could reasonably be expected to materially impair the ability of the
Lenders or the Administrative Agent to enforce the principal benefits intended
to be created and conveyed by the Loan Documents, including, without limitation,
the Liens created by the Collateral Documents.

“Material Documents” means, collectively, the Lease, the Relinquishment
Agreement, the Constitution, the Compact, the Gaming Ordinance, the Gaming
Authority Ordinance, the Town Agreement and the UCC Ordinance.

 

-22-



--------------------------------------------------------------------------------

“Material Restricted Subsidiary” means, collectively (a) Downs Racing, L.P., a
Pennsylvania limited partnership, and each other Restricted Subsidiary of
Borrower which owns any interest in the principal fixed assets used in
connection with the gaming, lodging and entertainment activities conducted at
Mohegan Sun or Pocono Downs (but specifically excluding any Restricted
Subsidiary which is a passive landowner of property which is not actively used
in such activities), and (b) as of any date of determination, any Restricted
Subsidiary whose consolidated assets and operations, as of the last day of the
then most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 8.01(b), account for 5% or more of the
consolidated total assets of Borrower and its Restricted Subsidiaries as of that
date or 5% or more of consolidated EBITDA of Borrower and its Restricted
Subsidiaries for the twelve month period ending on that date.

“Maturity Date” means March 9, 2012; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Foreseeable Loss” means the maximum foreseeable casualty loss
associated with the Mohegan Sun determined from time to time by AON Risk
Services or another professional insurance consultant retained by Borrower and
reasonably acceptable to the Administrative Agent, provided that the amount
thereof shall not be less than $500,000,000. As of the Closing Date, the Maximum
Foreseeable Loss was determined to be $1,072,084,349, but Borrower shall have
the right to engage AON Risk Services or another professional insurance
consultant retained by Borrower and reasonably acceptable to the Administrative
Agent to reassess the Maximum Foreseeable Loss from time to time during the term
of this Agreement.

“Mohegan Golf Mortgage” means the Open-End Mortgage Deed, Assignment of Leases
and Rents and Security Agreements dated as of November 21, 2007, executed by
Mohegan Golf, LLC with respect to the real property described on Schedule 6.21B
and the improvements and fixtures thereon.

“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities and hotel described in the Gaming Ordinance
and commonly known as “Mohegan Sun Resort Casino” owned by Borrower and located
in Uncasville, Connecticut (including any future expansions thereof), which
facilities are located upon the real property described on Schedule 5.07.

“Mohegan Sun Phase III” means the expansion project of the Mohegan Sun described
in the Existing Loan Agreement.

“Mohegan Tribe Code” means the Mohegan Tribe of Indians of Connecticut Code of
Ordinances codified through Ordinance No. 2006-2, enacted September 8, 2006, as
in effect from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

-23-



--------------------------------------------------------------------------------

“Negative Pledge” means any covenant binding upon Authority Property that
prohibits the creation of Liens on any Authority Property, except a covenant
contained in an instrument creating a Lien or a Permitted Right of Others
permitted under Section 9.01.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Borrower or any of its Restricted
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by Borrower or such
Restricted Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by Borrower
or any of its Restricted Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by Borrower or such Subsidiary in connection
therewith.

“Net Income” means, with respect to any fiscal period, the consolidated net
income from continuing operations before extraordinary or non-recurring items of
Borrower and its Restricted Subsidiaries for that period, determined in
accordance with GAAP.

“Note” means a Revolving Note, a Term Loan Note or a Tax Exempt Note.

“Obligations” means all advances to, and debts, liabilities and obligations of,
the Tribe, Borrower or any other Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees payable under any Loan Document that accrue after the commencement by or
against the Tribe, Borrower or any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Operating Accounts” means the deposit accounts of Borrower and the Restricted
Subsidiaries (excluding the WNBA Subsidiary) described on Schedule 6.26, and
each other deposit, savings, brokerage or similar account hereafter established
by Borrower and the Restricted Subsidiaries (excluding the WNBA Subsidiary),
provided that Operating Accounts shall not include the accounts designated on
Schedule 6.26 as “Operating Account Exclusions”

 

-24-



--------------------------------------------------------------------------------

or any other deposit, savings, brokerage or similar account hereafter
established by Borrower or the Restricted Subsidiaries (excluding the WNBA
Subsidiary) for the purpose of collecting or disbursing funds for the payment of
payroll, medical insurance and workmen’s compensation claims, tip money
belonging to employees, money belonging to patrons and other disbursements of a
similar nature, or accounts for the short-term investment of such funds pending
their disbursement.

“Organization Documents” means, (a) with respect to the Tribe, the Constitution,
(b) with respect to Borrower, the Gaming Authority Ordinance, (c) with respect
to any corporation, the certificate or articles of incorporation and the bylaws
(or equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (d) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (e) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outside Affiliates” means those Affiliates of the Tribe other than Borrower and
its Restricted Subsidiaries.

“Outstanding Amount” means (i) with respect to Revolving Loans, Term Loans and
Tax Exempt Loans outstanding on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans, Term Loans and Tax Exempt Loans, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pennsylvania Tax Revenues” means the portion of the revenues of Downs Racing,
L.P. which is required to be paid to the Commonwealth of Pennsylvania as a tax
under Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

-25-



--------------------------------------------------------------------------------

“Permitted Dispositions” means Dispositions of Authority Property which, during
the period following the Closing Date, do not have an aggregate book value which
is in excess of 5% of the aggregate book value of the assets comprising Mohegan
Sun (in each case, valuing the asset disposed of as of the date of its
Disposition and in comparison to the value of Mohegan Sun as of the date of the
latest Disposition), determined with reference to the then most recent audited
financial statements of Borrower.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of real property, or
Liens incident to construction or maintenance of real property, now or hereafter
filed of record for which adequate accounting reserves have been set aside and
which are being contested in good faith by appropriate proceedings and have not
proceeded to judgment, provided that, by reason of nonpayment of the obligations
secured by such Liens, no such real property is subject to a material risk of
loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due, or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c) minor defects and irregularities in title to any real property which in the
aggregate do not materially impair the fair market value or use of the real
property for the purposes for which it is or may reasonably be expected to be
held;

(d) easements, exceptions, reservations, or other agreements granted or entered
into after the date hereof for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
real property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

(e) rights reserved to or vested in any Governmental Authority by Law to control
or regulate, or obligations or duties under Law to any Governmental Authority
with respect to, the use of any real property;

(f) rights reserved to or vested in any Governmental Authority by Law to control
or regulate, or obligations or duties under Law to any Governmental Authority
with respect to, any right, power, franchise, grant, license, or permit;

(g) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;

(h) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

 

-26-



--------------------------------------------------------------------------------

(i) Liens consisting of pledges or deposits made in connection with obligations
under workers’ compensation laws, unemployment insurance or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

(j) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which Borrower is a party as lessee, provided the aggregate value of all such
pledges and deposits in connection with any such lease does not at any time
exceed 10% of the annual fixed rentals payable under such lease;

(k) Liens consisting of deposits of Property to secure statutory obligations of
Borrower in the ordinary course of its business;

(l) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which Borrower is a party in the
ordinary course of its business;

(m) Liens created by or resulting from any litigation or legal proceeding
involving Borrower in the ordinary course of its business which is currently
being contested in good faith by appropriate proceedings, provided that adequate
reserves have been set aside with respect thereto, and such Liens are discharged
or stayed within 60 days of creation and no Property is subject to a material
risk of loss or forfeiture;

(n) encumbrances consisting of the rights of tenants under retail, restaurant or
other commercial leases at Mohegan Sun, Pocono Downs or any other property owned
by a Loan Party and associated rights of such tenants under SNDA’s; and

(o) the Lien of mortgages upon the Lahaniatis Property existing as of the date
of this Agreement.

“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Encumbrance, and (c) the reversionary interest of a landlord under a
lease of Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, tribe, Governmental
Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

-27-



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 8.02.

“Pledge Agreement” means the Pledge Agreement dated as of March 9, 2007,
executed by Borrower, Mohegan Commercial Ventures PA, LLC, and Mohegan Ventures
Wisconsin, LLC, and each Restricted Subsidiary that may hereafter join such
agreement, with respect to all Equity Interests held by each such Loan Party in
a Restricted Subsidiary (excluding the WNBA Subsidiary), either as originally
executed or as it may from time to time be supplemented, modified, amended,
restated or extended.

“Pocono Downs” means the harness racetrack and casino known as Mohegan Sun at
Pocono Downs located in Plains Township, Pennsylvania, and related assets.

“Pocono Downs Mortgages” means the Amended and Restated Open-End Mortgage and
Security Agreements effective as of March 9, 2007, executed by those of the
Pocono Downs Subsidiaries owning real property interests underlying Pocono Downs
with respect thereto, as amended from time to time.

“Pocono Downs Phase II” means the expansion of Pocono Downs which opened on
July 17, 2008.

“Pocono Downs Subsidiaries” means, collectively, (a) Downs Racing, L.P., a
Pennsylvania limited partnership, Backside, L.P., a Pennsylvania limited
partnership, Mill Creek Land, L.P., a Pennsylvania limited partnership,
Northeast Concessions, L.P., a Pennsylvania limited partnership, and Mohegan
Commercial Ventures PA, LLC, a Pennsylvania limited liability company, and their
respective successors, and (b) any other Persons formed as Restricted
Subsidiaries of Borrower for the purpose of owning or operating Pocono Downs and
the businesses related thereto.

“Pre-Opening Expenses” means, for any fiscal period, pre-opening expenses of the
Projects during that period, determined in accordance with GAAP.

“Pricing Certificate” means a certificate substantially in the form of
Exhibit E, setting forth in summary form the calculation of the Total Leverage
Ratio as of the last day of the fourth Fiscal Quarter of Borrower in each Fiscal
Year, properly completed and signed by a Senior Officer of Borrower.

“Priority Distribution Agreement” means the Priority Distribution Agreement
dated as of August 1, 2001, between the Tribe and Borrower, as originally
executed, a true, correct and complete copy of which has been provided to the
Administrative Agent.

“Priority Distribution Limit” means, for each calendar year, the amount
calculated by adjusting the baseline amount of $14,000,000 for the calendar year
2000 for each subsequent year by the same percentage as the Consumer Price Index
adjustment for the most recently ended calendar year. The parties stipulate that
for the calendar year 2008, the Priority Distribution Limit is $17,303,038.98.

 

-28-



--------------------------------------------------------------------------------

“Priority Distributions” means Distributions made by Borrower to the Tribe
during any calendar year in the aggregate amount which does not exceed the
Priority Distribution Limit for such calendar year.

“Pro Forma Fixed Charge Coverage Ratio” means, as of the date of any
Distribution, the ratio which results from making adjustments to the Fixed
Charge Coverage Ratio (determined as of the then most recently ended Fiscal
Quarter for which Borrower is obliged to have delivered a Compliance
Certificate) to give pro forma effect to all Distributions which have occurred
since the date for which the Fixed Charge Coverage Ratio was determined.

“Projections” means the financial projections dated November, 2008 distributed
by Banc of America Securities LLC and Borrower to the Lenders via the Intralinks
system.

“Projects” means Mohegan Sun Phase III and Pocono Downs Phase II.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Public Indebtedness” means, collectively, any Indebtedness under the Existing
Senior Indenture, the Existing Senior Subordinated Indentures, or any other
Indebtedness which is hereafter issued pursuant to Sections 9.03(b), 9.03(c) or
9.03(d).

“Real Property” means, collectively, (a) the real property and improvements
underlying Mohegan Sun described on Schedule 5.07, (b) the real property and
improvements underlying Pocono Downs described on Schedule 6.21A and (c) the
real property and improvements described on Schedule 6.21B.

“Rebate Amount” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.

“Recourse Obligations” means, as of each date of determination, and without
duplication for Borrower and its Restricted Subsidiaries, (a) all Indebtedness
and Contingent Obligations as to which Borrower or any of its Restricted
Subsidiaries has any direct or indirect liability or obligation (whether as the
primary obligor or as a surety, and whether or not Borrower is the nominal
obligor with respect thereto), including, without limitation, indebtedness for
borrowed money, obligations with respect to Capital Leases, amounts available
for drawing under letters of credit and other similar instruments, and the
aggregate amount drawn under letters of credit and other similar instruments not
then reimbursed, (b) all Indebtedness, Contingent Obligations and other
obligations secured by any Lien upon any Authority Property, and (c) all
Indebtedness, Contingent Obligations and other obligations held by any Person
who may take recourse to any Authority Property for the satisfaction of such
Indebtedness and other obligations, provided that the obligations of Borrower
under the Priority Distribution Agreement shall not be deemed to be Recourse
Obligations. Without limitation on this definition, the Obligations and the
Indebtedness evidenced by the Indentures constitute Recourse Obligations. The
Lenders acknowledge that the Tribe’s Indebtedness in respect of the Tax Exempt
Bonds outstanding as of the Closing Date do not constitute Recourse Obligations.

“Register” has the meaning specified in Section 12.06(c).

 

-29-



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Businesses” means (a) Class II and Class III Casino gaming (as defined
in IGRA), (b) any resort business, any activity or business incidental, directly
related or similar thereto, or (c) any business or activity that is a reasonable
extension, development or expansion thereof, including any hotel, entertainment,
recreation or other activity or business, in each case designed to promote,
market, support, develop, construct or enhance the casino gaming and resort
business operated by Borrower at Mohegan Sun.

“Relinquishment Agreement” means the Relinquishment Agreement dated as of
February 7, 1998, among Borrower, the Tribe and TCA, as amended from time to
time.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the sum of:

(a) the Aggregate Revolving Commitments (or, if the Revolving Commitments have
been terminated, the Total Revolving Outstandings), with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition; and

(b) the aggregate Outstanding Amount of all Term Loans and Tax Exempt Loans;

provided that the Outstanding Amount of Term Loans, Tax Exempt Loans and the
Revolving Commitment of, and the portion of the Total Revolving Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 51% of the Aggregate Revolving Commitments (or, if the
Revolving Commitments have been terminated, the Total Revolving Outstandings),
with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition; provided that the Outstanding Amount of
Term Loans, Tax Exempt Loans and the Revolving Commitment of, and the portion of
the Total Revolving Outstandings held or deemed held by,

 

-30-



--------------------------------------------------------------------------------

any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders. Notwithstanding any provision to the contrary
herein, this definition of “Revolving Required Lenders” shall not be amended
without the written consent of each Revolving Lender.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Restricted Subsidiary” means (a) the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC, the WNBA Subsidiary, Mohegan Golf, LLC, Mohegan
Ventures Wisconsin, LLC, Wisconsin Tribal Gaming, LLC and MTGA Gaming, LLC and
(b) each other Subsidiary of Borrower, whether now formed or hereafter acquired,
which is not designated an Unrestricted Subsidiary.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, as such amount may be adjusted from time to
time in accordance with this Agreement.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment (or if the Revolving Commitments have then expired, an outstanding
Revolving Loan) at such time.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Note” means the promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit F.

“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

-31-



--------------------------------------------------------------------------------

“Secured Swap Contracts” means one or more Swap Contracts between Borrower and
one or more of the Lenders or Affiliates of a Lender in respect of the
Obligations hereunder on terms mutually acceptable to Borrower and that Lender
or Lenders or Affiliates of a Lender. Each Secured Swap Contract shall be a Loan
Document and shall be secured by the Liens created by the Collateral Documents
to the extent set forth in Section 2.15.

“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreements” means (a) the Second Amended and Restated Security
Agreement dated as of March 9, 2007, executed by Borrower in favor of the
Administrative Agent for the ratable benefit of the Creditors, (b) the Amended
and Restated Security Agreement dated as of March 9, 2007, executed by Mohegan
Ventures-Northwest, LLC in favor of the Administrative Agent for the ratable
benefit of the Creditors, (c) the Amended and Restated Security Agreement dated
as of March 9, 2007, executed by the Pocono Downs Subsidiaries in favor of the
Administrative Agent for the ratable benefit of the Creditors, (d) the Security
Agreement dated as of March 9, 2007 executed by Mohegan Golf, LLC, Mohegan
Ventures Wisconsin, LLC, and Wisconsin Tribal Gaming, LLC, and joined by MTGA
Gaming, LLC by Instrument of Joinder to Security Agreement dated as of
November 21, 2007, in favor of the Administrative Agent for the ratable benefit
of the Creditors, and (e) each Security Agreement made by each future Restricted
Subsidiary of Borrower in favor of the Administrative Agent for the ratable
benefit of the Creditors, in each case either as originally executed or as each
may from time to time be supplemented, modified, amended, restated or extended.

“Senior Leverage Ratio” means, as of each date of determination, the ratio of
(a) Total Debt as of that date minus Subordinated Obligations as of that date,
to (b) Annualized EBITDA determined as of that date.

“Senior Notes” means, collectively, the Indebtedness contemplated by
Sections 9.03(b) and 9.03(c).

“Senior Officer” means (a) as to the Tribe, the Chairman, Vice-Chairman and
Treasurer of the Tribal Council of the Tribe, the Chief Operating Officer of the
Tribe, the Chief Financial Officer of the Tribe and the Attorney General of the
Tribe, (b) as to Borrower, the Chairman, Vice-Chairman and Treasurer of the
Management Board, the Chief Executive Officer, the Chief Operating Officer, the
Chief Financial Officer and the Vice President of Finance, and (c) as to each
other Loan Party, the chief executive officer, president and chief financial
officer of such Loan Party (or such Loan Party’s manager, sole member or general
partner as applicable).

“Senior Subordinated Notes Due 2009” means Borrower’s 6  3/8% Senior
Subordinated Notes due 2009 in the initial principal amount of $330,000,000
issued pursuant to the Indenture dated as of July 9, 2003 between Borrower and
U.S. Bank National Association, as Trustee.

 

-32-



--------------------------------------------------------------------------------

“Senior Subordinated Notes Due 2011” means Borrower’s 8  3/8% Senior
Subordinated Notes due 2011 in the initial principal amount of $150,000,000
issued pursuant to the Indenture dated as of July 26, 2001 between Borrower and
U.S. Bank National Association (formerly State Street Bank and Trust Company),
as Trustee.

“Senior Subordinated Notes Due 2015” means Borrower’s 6  7/8% Senior
Subordinated Notes due 2015 in the initial principal amount of $150,000,000
issued pursuant to the Indenture dated as of February 8, 2005 between Borrower
and U.S. Bank National Association, as Trustee.

“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit G hereto, or such other form of
subordination, non-disturbance and attornment agreement as the Administrative
Agent may approve in its reasonable discretion, in each case executed by the
Administrative Agent and a tenant of Borrower or any of its Restricted
Subsidiaries at Mohegan Sun, Pocono Downs or other venues comprising Authority
Property operated by Borrower or any of its Restricted Subsidiaries.

“SPC” has the meaning specified in Section 12.06(h).

“Subordinated Obligations” means, collectively, the Indebtedness contemplated by
Section 9.03(d).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Suspension Costs” means non-operating costs required to be charged to
Borrower’s statement of operations due to the suspension of Mohegan Sun Phase
III including, without limitation, employee or contract personnel termination
costs, demobilization costs and costs pertaining to termination of
construction-related contracts, and any other such costs related to the
suspension of Mohegan Sun Phase III.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

 

-33-



--------------------------------------------------------------------------------

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
synthetic lease, tax retention lease or other similar arrangement which, though
treated as a lease under GAAP is treated as a loan for purposes of the Code.
Borrower’s good faith determination of whether a particular arrangement
constitutes a Synthetic Lease Obligation shall be determinative in the absence
of manifest error.

“Tax Certificate” means a tax certificate in a form reasonably acceptable to the
Administrative Agent and the Tax Exempt Lenders demonstrating the tax exempt
nature of any Tax Exempt Loans and the propriety of the assets financed with
such Tax Exempt Loans for tax exempt financing in accordance with the Tax
Regulations.

“Tax Exempt Bonds” means the Indebtedness of the Tribe under the Indenture of
Trust dated as of August 1, 2001 between the Tribe and First Union National
Bank, as Trustee, a true, correct and complete copy of which has been provided
to the Administrative Agent, either as originally executed, or as amended,
supplemented, modified or refinanced.

“Tax Exempt Lender” means each Lender holding outstanding Tax Exempt Loans from
time to time.

“Tax Exempt Loan” means each Loan made pursuant to this Agreement and a Tax
Exempt Note by means of any increase to the credit facilities hereunder made
pursuant to Section 2.14.

“Tax Exempt Note” means each promissory note made by Borrower to a Lender
evidencing the Tax Exempt Loans made by that Lender.

“Tax Opinion” an opinion of counsel to Borrower, addressed to the Administrative
Agent and the Tax Exempt Lenders, setting forth customary opinions regarding the
tax exempt nature of any Tax Exempt Loans.

“Tax Regulations” means the United States Treasury Regulations promulgated
pursuant to sections 103 and 141 through 150 of the Code.

 

-34-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCA” means Trading Cove Associates, a Connecticut general partnership, its
successors and assigns.

“Term Loan Note” means any of the promissory notes made by Borrower in favor of
a Lender evidencing Term Loans made by such Lender, substantially in the form of
Exhibit H.

“Term Loans” means, with respect to each Lender, the term loans made by such
Lender pursuant to Section 2.02, as such amount may be adjusted from time to
time in accordance with this Agreement.

“Title Company” means Chicago Title Insurance Company.

“to the knowledge of” means, when modifying a representation, warranty or other
statement of any Person, that the fact or situation described therein is known
by the Person (or, in the case of a Person other than a natural Person, known by
a Senior Officer of that Person) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) should have been known by the Person (or,
in the case of a Person other than a natural Person, should have been known by a
Senior Officer of that Person). In the case of the Tribe, knowledge of any
material information by any Senior Officer of Borrower or of the Tribe shall be
attributed to the Tribe.

“Total Debt” means, as of each date of determination, all Recourse Obligations
other than (a) Borrower’s liability for payments under the Relinquishment
Agreement and (b) Borrower’s and its Restricted Subsidiaries’ obligations under
any Contingent Obligations which benefit holders of Indebtedness of collectively
not more than $75,000,000, except to the extent that such obligations are
required to be quantified on Borrower’s or any of its Restricted Subsidiaries
balances sheets on such date in accordance with GAAP.

“Total Leverage Ratio” means, as of each date of determination, the ratio of
(a) Total Debt as of that date, to (b) Annualized EBITDA determined as of that
date.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Town Agreement” means the Agreement dated as of June 16, 1994 between the Tribe
and the Town of Montville, Connecticut, as amended up to the Effective Date.

“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.

“Tribe” means The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe.

 

-35-



--------------------------------------------------------------------------------

“Type” means, with respect to each Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC Ordinance” means Chapter 7, Article III of the Mohegan Tribe Code, also
known as Ordinance Number 98-7 of the Tribe.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of Borrower that at the time
of determination shall be designated an Unrestricted Subsidiary by the
Management Board, and (b) any Subsidiary of an Unrestricted Subsidiary. As of
the Effective Date, there are no Unrestricted Subsidiaries. The Management Board
may designate any Restricted Subsidiary (including any newly acquired or newly
formed Subsidiary of Borrower) to be an Unrestricted Subsidiary, provided that
(i) such Restricted Subsidiary does not own any Equity Interests in, or own or
hold any Lien on any property of, Borrower or any other Restricted Subsidiary,
(ii) either (A) the Subsidiary to be so designated has total assets of $1,000 or
less or (B) if such Subsidiary has assets greater than $1,000, the disposition
of such assets would be a Permitted Disposition, (iii) in no event shall any
licenses issued under applicable Gaming Laws be owned by or transferred to an
Unrestricted Subsidiary, and (iv) no Default or Event of Default shall have
occurred and then be continuing or would occur as a consequence thereof.

“WNBA Agreements” means, collectively, the WNBA Membership Agreement between
WNBA, LLC, a Delaware limited liability company and the WNBA Subsidiary, the
WNBA Note and the related guaranty executed by Borrower in favor of WNBA, LLC,
in each case as in effect on January 28, 2003, and with any amendments thereto
which do not increase the Investment of the Tribe or Borrower in respect of the
WNBA Subsidiary to an amount in excess of that permitted by Section 9.03(h).

“WNBA Note” means a promissory note dated as of January 28, 2003, in the
principal amount of $8,000,000 made by the WNBA Subsidiary in favor of WNBA, LLC
as a portion of the consideration payable by the WNBA Subsidiary for its
acquisition of a WNBA franchise.

“WNBA Subsidiary” means Mohegan Basketball Club, LLC, a limited liability
company formed under the Laws of the Tribe and a wholly-owned Subsidiary of
Borrower, which is the owner and operator of the Women’s National Basketball
Association franchise known as the Connecticut Sun.

“Yield” in respect of (a) any Appropriate Investment, means the yield of any
investment as described in section 1.148-5 of the Tax Regulations; and (b) any
issue of the Tax Exempt Notes, has the meaning set forth in section 1.148-4 of
the Tax Regulations.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall

 

-36-



--------------------------------------------------------------------------------

include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Tribe and Borrower shall negotiate in
good faith and agree to amend this Agreement in such respects as are necessary
to conform those covenants as criteria for evaluating Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in GAAP and Borrower shall be deemed to be in compliance with the
financial covenants contained in Sections 9.13 and 9.17 during the

 

-37-



--------------------------------------------------------------------------------

60 day period following any such change in GAAP if and to the extent that
Borrower would have been in compliance therewith under GAAP as in effect
immediately prior to such change; provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amount. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

-38-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (a) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (b) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. On the
Effective Date, all Existing Revolving Loans shall be deemed to have been made
pursuant to this Agreement and, from and after the Effective Date, shall be
subject to and governed by the terms and conditions hereof.

2.02 Term Loans.

(a) On the Effective Date, a $150,000,000 portion of the Existing Term Loans
shall be deemed to have been made pursuant to this Agreement and, from and after
the Effective Date, shall be subject to and governed by the terms and conditions
hereof. No portion of the Term Loans which is repaid may be reborrowed, but the
outstanding principal balance of the Term Loans may be converted or continued in
the manner set forth in Section 2.03. The Term Loans shall bear interest in the
manner set forth in Section 2.08, and shall be payable as set forth in
Section 2.07.

(b) On the Effective Date, Borrower shall request Revolving Loans in an
aggregate principal amount of $150,000,000 and apply all of the proceeds of such
Revolving Loans towards repayment of the $150,000,000 portion of the Existing
Term Loans that are not being continued as Term Loans under this Agreement.

2.03 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately

 

-39-



--------------------------------------------------------------------------------

completed and signed by a Senior Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire amount thereof. Except as provided in Section 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire amount thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether Borrower is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

-40-



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day through the Letter
of Credit Expiration Date, to issue Letters of Credit for the account of
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Revolving Percentage
of the Outstanding Amount of all L/C Obligations shall not exceed such Revolving
Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Notwithstanding the
foregoing provisions of this Section 2.04(a) the L/C Issuer shall not be
obligated to issue or extend any Letter of Credit to the extent that any
Revolving Lender is then an Impacted Lender, unless the L/C Issuer is provided
with Cash Collateral or other assurances acceptable to the L/C Issuer in respect
of the portion of such Letter of Credit which is allocable to that Revolving
Lender. Furthermore, to the extent that any Letters of Credit are outstanding at
any time when any Lender becomes an Impacted Lender, Borrower shall, within five
Business Days provide the L/C Issuer with Cash Collateral or other assurances
acceptable to the L/C Issuer in respect of the portion of all outstanding
Letters of Credit which are allocable to that Revolving Lender. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the first sentence of this clause (i).
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Letters of Credit issued pursuant to the Existing Loan Agreement
shall be deemed to have been issued pursuant hereto and shall be subject to and
governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date (except that any Letters of Credit providing for
automatic renewal shall not be deemed to violate this limitation); or

 

-41-



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

-42-



--------------------------------------------------------------------------------

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article XI with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article XI
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Senior Officer of Borrower. Such Letter
of Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer reasonably may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(W) the Letter of Credit to be amended; (X) the proposed date of amendment
thereof (which shall be a Business Day); (Y) the nature of the proposed
amendment; and (Z) such other matters as the L/C Issuer reasonably may require.
Additionally, Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application

 

-43-



--------------------------------------------------------------------------------

from Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. The L/C
Issuer shall promptly provide to each Lender which requests the same copies of
all Letters of Credit and amendments thereto issued and outstanding from time to
time.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
the Administrative Agent thereof. If the L/C Issuer provides notice of a drawing
to Borrower no later than the Business Day prior to the Honor Date, then not
later than 10:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the L/C Issuer provides such notice on or after the Honor Date,
then Borrower shall so reimburse the L/C Issuer on the Business Day following
the date of such notice. If Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

-44-



--------------------------------------------------------------------------------

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with

 

-45-



--------------------------------------------------------------------------------

interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will promptly
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in

 

-46-



--------------------------------------------------------------------------------

connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be

 

-47-



--------------------------------------------------------------------------------

liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
full amount of such L/C Borrowing or such L/C Obligation. Sections 2.07 and
10.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.04, Section 2.07 and Section 10.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the applicable L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby Letter of Credit.

(i) Letter of Credit Fees. Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit,

 

-48-



--------------------------------------------------------------------------------

on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.05 Voluntary Prepayments. Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) one Business Day prior to the date of prepayment of Base Rate Revolving
Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(c) any prepayment of Base Rate Revolving Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the

 

-49-



--------------------------------------------------------------------------------

Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Revolving Percentage of such prepayment. If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Except to the extent otherwise required pursuant to
this Agreement, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Revolving Percentages
and shall not be applied to the Term Loans or to the Tax Exempt Loans or reduce
the Amortization Amount.

2.06 Termination or Reduction of Revolving Commitments; Voluntary Prepayments of
the Term Loans.

(a) Optional. Borrower may, from time to time upon notice to the Administrative
Agent, (a) terminate the Aggregate Revolving Commitments, (b) permanently reduce
the Aggregate Revolving Commitments, (c) prepay the Term Loans or (d) prepay the
Tax Exempt Loans (provided that any prepayment of the Tax Exempt Loans is made
in a manner consistent with applicable Tax Regulations); provided that (i) any
such notice shall be received by the Administrative Agent not later than 10:00
a.m. five Business Days prior to the date of termination, reduction or
prepayment, (ii) any such partial reduction or prepayment shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof, and (iii) Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments.

(b) Mandatory. In the event the Term Loans have not been repaid in full prior to
June 30, 2010, then on the last Business Day of each fiscal quarter occurring on
or after the date the Term Loans are repaid in full, the Aggregate Revolving
Commitments shall be automatically and permanently reduced by $30,000,000,
provided that if any portion of the Term Loans are repaid on any such date, the
reduction of the Aggregate Revolving Commitments on that date shall be reduced
by the amount of the Term Loans which are paid on that date. If after giving
effect to any reduction or termination of the Aggregate Revolving Commitments
under this Section 2.06, the Letter of Credit Sublimit exceeds the Aggregate
Revolving Commitments at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Notification; Application. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments and each prepayment of the Term Loans or Tax Exempt Loans.
Any reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Revolving Percentage of the Aggregate Revolving Commitments. Each prepayment of
the Term Loans shall be applied to the Term Loans of each Lender according to
its Applicable Percentage of the Term Loans. Each prepayment of the Tax Exempt
Loans shall be applied to the Tax Exempt Loans of each Lender according to its
Applicable Percentage

 

-50-



--------------------------------------------------------------------------------

of the Tax Exempt Loans. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

2.07 Mandatory Payments and Prepayments; Repayment of Loans.

(a) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.07(a) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(b) On the Maturity Date, Borrower shall repay to the Revolving Lenders the
aggregate principal amount of Revolving Loans outstanding on such date.

(c) Borrower shall repay the principal amount of the Term Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount, and shall in any event repay the remaining principal balance of the Term
Loans on the Maturity Date.

(d) Upon the Disposition of all or substantially all of Pocono Downs (whether by
sale of the underlying assets, the sale of Equity Interests in the Pocono Downs
Subsidiaries or otherwise) Borrower shall prepay an aggregate principal amount
of Loans equal to 75% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Borrower or any of its Subsidiaries. Each such
prepayment of the Loans shall be applied:

(i) first, to the repayment of any then outstanding Term Loans until paid in
full; and

(ii) then, to the repayment of outstanding Revolving Loans.

Each prepayment of the Term Loans made pursuant to this clause (d) shall be
applied to installments in the inverse order of their maturity. Each repayment
of Revolving Loans pursuant to clause (d)(ii) shall not reduce the Revolving
Commitments.

(e) Upon the Disposition of any Authority Property (other than as set forth in
(d), above), Borrower shall prepay an aggregate principal amount of Loans, equal
to the amount by which 75% of the aggregate amount of Net Cash Proceeds received
from all such Dispositions of Authority Property since the Closing Date exceeds
$50,000,000, immediately upon receipt thereof by Borrower or one of its
Subsidiaries. Each such prepayment of the Loans shall first be applied:

(i) first, to the repayment of any then outstanding Term Loans until paid in
full; and

 

-51-



--------------------------------------------------------------------------------

(ii) then, to the repayment of outstanding Revolving Loans.

Each prepayment of the Term Loans made pursuant to this clause (e) shall be
applied to installments in the inverse order of their maturity. Each repayment
of Revolving Loans pursuant to clause (e)(ii) shall not reduce the Revolving
Commitments.

(f) Upon the incurrence or issuance by Borrower or any of its Restricted
Subsidiaries of any Indebtedness, Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by Borrower or such Subsidiary, provided that
Borrower shall not be required to make prepayments pursuant to this clause
(f) using the Net Cash Proceeds of:

(1) Subordinated Obligations to the extent the Net Cash Proceeds thereof are
used to repay the Senior Subordinated Notes Due 2009;

(2) Indebtedness incurred pursuant to 9.03(c) to the extent the Net Cash
Proceeds thereof are used to repay the Senior Subordinated Notes Due 2009 at
their maturity in accordance with Section 9.09;

(3) Indebtedness incurred at any time pursuant to Sections 9.03(a), 9.03(e),
9.03(f), 9.03(g), 9.03(h), 9.03(j) or 9.03(k); or

(4) At any time following the date upon which the Term Loans have been repaid in
full, Indebtedness issued under Sections 9.03(c), 9.03(d) and 9.03(i).

Each prepayment of the Loans made pursuant to this clause (f) shall be applied:

(i) first, to the repayment of any then outstanding Term Loans until paid in
full; and

(ii) then, to the repayment of outstanding Revolving Loans.

Each prepayment of the Term Loans made pursuant to this clause (f) shall be
applied to installments in the inverse order of their maturity. Repayments of
Revolving Loans made pursuant to clause (f)(ii) shall not reduce the Revolving
Commitments.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by

 

-52-



--------------------------------------------------------------------------------

acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a) Commitment Fee. Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Effective Date, and on
the last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees.

(i) Borrower shall pay to the Joint Lead Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the letter agreements with the Joint Lead Arrangers.

 

-53-



--------------------------------------------------------------------------------

(ii) On the Effective Date, Borrower shall pay to the Consenting Lenders
amendment fees in amounts agreed upon by Borrower in the Fee Letter. The
Administrative Agent has advised each Lender of the amount of the amendment fees
payable to that Lender.

(iii) The fees described in this clause (b) shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be presumed
correct.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender of the amount of
the Credit Extensions made by the Lenders to Borrower and the interest and
payments thereon shall be presumed correct. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall be
presumed correct. Upon the request of any Lender made through the Administrative
Agent, Borrower shall execute and deliver to such Lender (through the
Administrative Agent) Notes, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall be presumed correct.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made

 

-54-



--------------------------------------------------------------------------------

to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.03 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.03) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate selected by Borrower in the applicable Loan Notice. If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Revolving Loan included in such
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,

 

-55-



--------------------------------------------------------------------------------

distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 12.04(c) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 12.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 12.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

-56-



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
Notwithstanding the foregoing, each Lender agrees that it shall not exercise any
right of setoff or counterclaim referred to herein without first obtaining the
consent of the Required Lenders.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time following the Effective Date, request an increase in the
Aggregate Revolving Commitments, request the making of incremental Term Loans
(on identical terms to the existing Term Loans), or request the making of Tax
Exempt Loans in an aggregate principal amount not to exceed $75,000,000 (or any
combination of the foregoing), by an amount (for all such requests) not
exceeding $150,000,000; provided that (i) any such request for an increase in
the Aggregate Revolving Commitments or for incremental Term Loans shall be in a
minimum amount of $50,000,000, and (ii) any such request for Tax Exempt Loans
shall be in a minimum amount of $10,000,000, and Borrower may make a maximum of
three such requests.

(b) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. Borrower may also nominate additional Eligible
Assignees, which are reasonably acceptable to the Administrative Agent to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(c) Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased or additional Term Loans are made in accordance with this Section, the
Administrative Agent and Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify Borrower and the Lenders of the final
allocation of such increase and the Increase Effective Date.

 

-57-



--------------------------------------------------------------------------------

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase:

(1) Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party and the Tribe dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Senior Officer of such Loan Party or the
Tribe, as applicable (i) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase, (ii) in the case of
the Tribe, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V are true and correct on
and as of the Increase Effective Date, and (iii) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 8.01, and (B) no Default or Event of Default
exists;

(2) Borrower and the Tribe shall deliver to the Administrative Agent such
amendments to this Agreement and the Loan Documents as the Administrative Agent
or the Lenders providing the increased Loans may request to reflect such
increase, which in the case of any Tax Exempt Loans, shall in any event include
a Tax Certificate and Tax Opinion;

(3) if the increase consists of additional Revolving Commitments, Borrower shall
prepay any Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section;

(4) if the increase consists of Tax Exempt Loans, the Tax Exempt Notes governing
the same shall (i) provide for a maturity which is not shorter than the Maturity
Date, (ii) provide for rates of interest determined by the Administrative Agent
to yield the substantial tax equivalent yield to the related Tax Exempt Lenders
as are associated with the other Loans under this Agreement, and (iii) have the
benefit of customary representations, warranties, tax indemnities and other
provisions commonly associated with Indian tribal government tax exempt loan
facilities.

 

-58-



--------------------------------------------------------------------------------

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

2.15 Collateral. The Loans (including any Term Loans and Tax Exempt Loans
hereafter made pursuant hereto), together with all other Obligations, shall be
secured by the Liens created by the Collateral Documents and shall be entitled
to the benefit of each of the Guaranties in respect of the Obligations. Each
Secured Swap Contract shall be secured by the Lien of the Collateral Documents
(a) on a pari passu basis to the extent of the associated Swap Termination
Value, and (b) to the extent of any excess, on a basis which is in all respects
subordinated to all other Obligations.

2.16 Concerning the Tax Exempt Loans. In the event that any Tax Exempt Loans are
hereafter made, and any Tax Exempt Lender notifies the Administrative Agent and
Borrower that such Lender has:

(a) received notice that the United States Internal Revenue Service, or any
court of the United States, has determined that interest on any Tax Exempt Loan
is includable in the gross income of the owner thereof for federal income tax
purposes; or

(b) received an opinion of an attorney nationally recognized as knowledgeable in
the issuance of tax-exempt obligations by states, local governments and Indian
tribes that interest on any Tax Exempt Loan is includable in the gross income of
the owner thereof for federal income tax purposes; then:

(x) the interest rate borne by such Tax Exempt Loan shall be increased,
retroactive to the date as of which such interest is so includable in gross
income, to the Base Rate, plus 2.00% per annum; and

(y) Borrower shall, within thirty days of the receipt of such notice, pay to the
Administrative Agent for the account of that Lender an amount equal to the
difference between the interest actually paid on such Tax Exempt Loan and the
amount of interest that would have been paid thereon had such Tax Exempt Loan
borne interest at the rate described in the foregoing clause (x) from the date
as of which such interest is so includable in gross income.

The obligation of Borrower to make the payment described in the foregoing clause
(y) shall survive for five years following the date on which the Commitments are
terminated and all Tax Exempt Loans are fully paid.

The Tax Exempt Loans may not be prepaid in any manner which would violate the
Treasury Regulations, or cause any amount to be due under the foregoing clause
(b).

 

-59-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Withholding Gross-Up. Each payment of any amount payable by Borrower or any
other Loan Party under this Agreement or any other Loan Document shall be made
free and clear of, and without reduction by reason of, any Taxes, excluding
(i) Taxes imposed on or measured in whole or in part by overall net income,
gross income or gross receipts, (ii) franchise Taxes imposed on any Lender by
(A) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office for Eurodollar Rate Loans or
(B) any jurisdiction (or political subdivision thereof) in which it is “doing
business”, (iii) any withholding Taxes or other Taxes based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Authority and (iv) any withholding Tax or other Taxes based on
gross income imposed by the United States of America for any period with respect
to which it has failed to provide Borrower with the appropriate form or forms
required by Section 3.01(b), to the extent such forms are then available under
applicable Laws (all such non-excluded Taxes being hereinafter referred to as
“Included Taxes”). To the extent that Borrower or any other Loan Party is
obligated by applicable Laws to make any deduction or withholding on account of
Included Taxes from any amount payable to any Lender under this Agreement, they
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Authority and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after-Included Tax amount
equal to the amount to which that Lender would have been entitled under this
Agreement absent such deduction or withholding. If and when receipt of such
payment results in an excess payment or credit to that Lender on account of such
Included Taxes, that Lender shall promptly refund such excess to Borrower or the
relevant Loan Party.

(b) Tax Withholding Exemption Certificates. Each Lender which is organized
outside the United States of America shall deliver to Borrower a properly
completed and duly executed Internal Revenue Service Form W-8ECI or Form W-8BEN
and any other certificate or statement required by applicable Laws to establish
that payments due to such Lender under the Loan Documents are (a) not subject to
withholding under the Code because such payments are effectively connected with
the conduct of a trade or business in the United States of America or
(b) totally exempt from United States tax under the provisions of an applicable
tax treaty.

3.02 Illegality. If, after the date hereof, the existence or occurrence of a
Change in Law shall, in the opinion of any Lender, make it unlawful, impossible
or impracticable for such Lender or its Lending Office for Eurodollar Rate Loans
to make, maintain or fund its portion of any Eurodollar Rate Loan, or materially
restrict the ability of such Lender to purchase or sell, or to take deposits of,
dollars in the Designated Market, or to determine or charge interest rates based
upon the Eurodollar Rate, and such Lender shall so notify the Administrative
Agent, then

 

-60-



--------------------------------------------------------------------------------

such Lender’s obligation to make Eurodollar Rate Loans shall be suspended for
the duration of such illegality, impossibility or impracticability and the
Administrative Agent forthwith shall give notice thereof to the other Lenders
and Borrower. Upon receipt of such notice, the outstanding principal amount of
such Lender’s Eurodollar Rate Loans, together with accrued interest thereon,
automatically shall be converted to Base Rate Loans on either (1) the last day
of the Interest Period(s) applicable to such Eurodollar Rate Loans if such
Lender may lawfully continue to maintain and fund such Eurodollar Rate Loans to
such day(s) or (2) immediately if such Lender may not lawfully continue to fund
and maintain such Eurodollar Rate Loans to such day(s), provided that in such
event the conversion shall not be subject to payment of compensation under
Section 3.05. In the event that any Lender is unable, for the reasons set forth
above, to make, maintain or fund its portion of any Eurodollar Rate Loan, such
Lender shall fund such amount as a Base Rate Loan for the same period of time,
and such amount shall be treated in all respects as a Base Rate Loan.

3.03 Inability to Determine Rates. If, with respect to any proposed Eurodollar
Rate Loan:

(a) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders, deposits in dollars (in the applicable
amounts) are not being offered to each of the Lenders in the Designated Market
for the applicable Interest Period; or

(b) the Required Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in dollars in the Designated
Market in the relevant amount for the applicable Interest Period, or (ii) will
not adequately and fairly reflect the cost to such Lenders of making the
applicable Eurodollar Rate Loans;

then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future Eurodollar Rate Loans shall be suspended. If
at the time of such notice there is then pending a request for a Borrowing that
specifies a Eurodollar Rate Loan, such request shall be deemed to specify a Base
Rate Loan.

3.04 Increased Costs. If, after the date hereof, the existence or occurrence of
any Change in Law:

(a) shall subject any Lender or its Lending Office for Eurodollar Rate Loans to
any tax, duty or other charge or cost with respect to any Eurodollar Rate Loan,
any Note or its obligation to make Eurodollar Rate Loans, or shall change the
basis of taxation of payments to any Lender of the principal of or interest on
any Eurodollar Rate Loan or any other amounts due under this Agreement in
respect of any Eurodollar Rate Loan, any Note or its obligation to make
Eurodollar Rate Loans (except for changes in any tax on the overall net income,
gross income or gross receipts of such Lender or its Lending Office for
Eurodollar Rate Loans);

 

-61-



--------------------------------------------------------------------------------

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Lending
Office for Eurodollar Rate Loans; or

(c) shall impose on any Lender or its Lending Office for Eurodollar Rate Loans
or the Designated Market any other condition affecting any Eurodollar Rate Loan,
any Note, its obligation to make Eurodollar Rate Loans or this Agreement, or
shall otherwise affect any of the same;

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Lending Office for Eurodollar Rate Loans of
making or maintaining any Eurodollar Rate Loan or in respect of any Eurodollar
Rate Loan, any Note or its obligation to make Eurodollar Rate Loans or reduces
the amount of any sum received or receivable by such Lender or its Lending
Office for Eurodollar Rate Loans with respect to any Eurodollar Rate Loan, any
Note or its obligation to make Eurodollar Rate Loans (assuming such Lender’s
Lending Office for Eurodollar Rate Loans had funded 100% of its Eurodollar Rate
Loan in the Designated Market), then, upon demand by such Lender (with a copy to
the Administrative Agent), Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction (determined as though such Lender’s Lending Office for Eurodollar Rate
Loans had funded 100% of its Eurodollar Rate Loan in the Designated Market). A
statement of any Lender claiming compensation under this subsection, providing
supporting calculation, and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. Each
Lender agrees to endeavor promptly to notify Borrower of any event of which it
has actual knowledge occurring after the Effective Date, which will entitle such
Lender to compensation pursuant to this Section 3.04, and agrees to designate a
different Lending Office for Eurodollar Rate Loans promptly if such designation
will avoid the need for or reduce the amount of such compensation and will not,
in the judgment of such Lender, otherwise be disadvantageous to such Lender. If
any Lender claims compensation under this Section, Borrower may at any time,
upon at least four Business Days’ prior notice to the Administrative Agent and
such Lender and upon payment in full of the amounts provided for in this
Section 3.04 through the date of such payment plus any compensation required by
Section 3.05, pay in full the affected Eurodollar Rate Loans of such Lender or
request that such Eurodollar Rate Loans be converted to Base Rate Loans.

3.05 Compensation for Losses. Upon payment or prepayment of any Eurodollar Rate
Loan (other than as the result of a conversion required under Section 3.02), on
a day other than the last day in the applicable Interest Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of Borrower to borrow on the date or in the amount specified for a
Eurodollar Rate Loan in any request for a Borrowing, Borrower shall pay to the
appropriate Lender a prepayment fee or failure to borrow fee, as the case may
be, calculated as follows (and determined as though 100% of the Eurodollar Rate
Loan had been funded in the Designated Market):

(a) principal amount of the Eurodollar Rate Loan, times the number of days
between the date of prepayment or failure to borrow and the last day in the
applicable Interest Period, divided by 360, times the applicable Interest
Differential; plus

 

-62-



--------------------------------------------------------------------------------

(b) all actual out-of-pocket expenses (other than those taken into account in
the calculation of the Interest Differential) incurred by the Lender (excluding
allocations of any expense internal to that Lender) and reasonably attributable
to such payment, prepayment or failure to borrow;

provided that no prepayment fee or failure to borrow fee shall be payable (and
no credit or rebate shall be required) if the product of the foregoing formula
is not a positive number. Each Lender’s determination of the amount of any
prepayment fee or failure to borrow fee payable under this Section 3.05 shall be
based upon the Administrative Agent’s determination of the applicable Interest
Differential but shall otherwise be conclusive in the absence of manifest error.

3.06 Increased Capital Requirements. If any Lender shall have determined that
the introduction after the date hereof of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or compliance by that Lender (or its Lending Office for Eurodollar Rate
Loans) or any corporation controlling that Lender, with any request, guidelines
or directive regarding capital adequacy (whether or not having the force of law)
of any such central bank or other authority, affects or would affect the amount
of capital required or expected to be maintained by that Lender or any
corporation controlling that Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its obligations under this Agreement, then,
upon demand of such Lender, Borrower shall immediately pay to that Lender, from
time to time as specified by that Lender, additional amounts sufficient to
compensate that Lender for such increase.

3.07 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender does not consent to a requested waiver or
amendment hereof that requires the approval of all of the Lenders and which is
consented to by the Required Lenders, Borrower may replace such Lender in
accordance with Section 12.13.

3.08 Survival. All of Borrower’s obligations under Sections 3.02, 3.03, 3.04,
3.05 and 3.06 shall survive for one year following the date on which all Loans
hereunder are fully paid; provided, however, that such obligations shall not,
from and after the date on which all Loans hereunder are fully paid, be deemed
secured Obligations for any purpose under the Loan Documents.

 

-63-



--------------------------------------------------------------------------------

ARTICLE IV

EFFECTIVENESS; CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Effectiveness; Conditions of Initial Credit Extension. The effectiveness of
this Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies unless otherwise specified, each properly executed by a
Senior Officer of the Tribe, Borrower or the other signing Loan Party, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, the Tribe and Borrower;

(ii) Consents of Lender substantially in the form of Exhibit J, executed by
Lenders constituting the Required Lenders;

(iii) a Revolving Note executed by Borrower in favor of each Lender requesting a
Revolving Note, each in a principal amount equal to that Lender’s Revolving
Commitment;

(iv) a Term Loan Note executed by Borrower in favor of each Lender requesting a
Term Loan Note, each in a principal amount equal to that Lender’s Term Loans on
the Effective Date;

(v) an initial Loan Notice executed by Borrower;

(vi) counterparts of reaffirmations of the Guaranties and the Collateral
Documents executed by the applicable Loan Parties in form and substance
acceptable to the Administrative Agent;

(vii) a modification to the Leasehold Mortgage shall have been executed and
delivered by Borrower to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and in a form suitable for recordation
with the Land Title and Records Office of the Bureau of Indian Affairs and with
the Town of Montville, Connecticut, and the Title Company shall have issued its
written commitment to issue an endorsement to the policy of title insurance
heretofore delivered to the Administrative Agent insuring the continued priority
and perfection of the Leasehold Mortgage in the amount of $600,000,000;

(viii) modifications to the Pocono Downs Mortgages shall have been executed and
delivered by the applicable Pocono Downs Subsidiaries to the Administrative
Agent, each in form and substance satisfactory to the Administrative

 

-64-



--------------------------------------------------------------------------------

Agent, and the Title Company shall have issued its written commitment to issue
an endorsement to each policy of title insurance heretofore delivered to the
Administrative Agent insuring the continued priority and perfection of each
Pocono Downs Mortgage;

(ix) modifications to the Mohegan Golf Mortgage shall have been executed and
delivered by Mohegan Golf to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and in form suitable for recordation
with the Towns of Franklin and Sprague, Connecticut;

(x) executed counterparts of the Fee Letter;

(xi) such documentation as the Administrative Agent may reasonably require to
establish the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform any Loan Document, and the identity, authority and capacity of each
Senior Officer authorized to act on their behalf, including, without limitation,
certified copies of the Constitution, the Gaming Ordinance, the Gaming Authority
Ordinance and each Guarantor’s charter and bylaws, and amendments thereto,
resolutions, incumbency certificates, Certificates of Senior Officers, and the
like;

(xii) the favorable written legal opinions of Hogan & Hartson LLP, special
counsel to Borrower and Rome McGuigan, P.C., special Connecticut counsel to
Borrower, addressed to the Administrative Agent and each Lender, substantially
in the forms set forth in Exhibit I and such other matters concerning the Tribe,
Borrower the other Loan Parties and the Loan Documents as the Required Lenders
may reasonably request;

(xiii) a certificate of a Senior Officer or Secretary of the Tribe and each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(xiv) a certificate signed by a Senior Officer of Borrower certifying that the
conditions specified in Sections 4.02(a) and (b) have been satisfied;

(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with an executed lenders
loss payable endorsement and additional insured endorsement, as applicable, with
respect thereto;

(xvi) a Certificate signed by a Senior Officer or Secretary of the Tribe and
Borrower attaching true, correct and complete copies of each of the Material
Documents (including, in each case, any amendments or modifications of the terms
thereof entered into as of the Effective Date); and

 

-65-



--------------------------------------------------------------------------------

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Effective Date shall have been
paid.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Tribe and each Loan Party
contained in Articles V and VI and any other Loan Document, and which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-66-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE TRIBE

In order to induce the Creditors to enter into this Agreement, the Tribe
represents and warrants to the Creditors that, as of the Effective Date (but not
as of any date subsequent thereto):

5.01 Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as an Indian Tribe pursuant to a determination of the
Assistant Secretary - Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code. Borrower is an unincorporated governmental instrumentality of the
Tribe. As of the Effective Date, each of the Tribe, Borrower and their
Restricted Subsidiaries is a non-taxable entity for purposes of federal income
taxation under the Code, and the gaming and other revenues of Borrower and its
Restricted Subsidiaries are exempt from federal income taxation. To the extent
required by Law, Borrower and its Restricted Subsidiaries are qualified to do
business and are in good standing under the laws of each jurisdiction in which
they are required to be qualified by reason of the location or the conduct of
their business, except where failure to qualify would not have a Material
Adverse Effect. The Tribe and Borrower each have all requisite power and
authority to execute and deliver each Loan Document to which they are a party
and to perform their respective Obligations. The Tribe and Borrower are in
material compliance with the terms of the Compact, the Gaming Authority
Ordinance, the Gaming Ordinance and with all Laws and other legal requirements
applicable to their existence and business (including, without limitation, IGRA
and all Gaming Laws). The Tribe and Borrower have obtained all authorizations,
consents, approvals, orders, licenses and permits from, and have accomplished
all filings, registrations and qualifications with, or obtained exemptions from
any of the foregoing from, any Governmental Authority that are necessary for the
transaction of their business, except, in each case, where the failure so to
comply, to obtain such authority, consents, approvals, orders, licenses and
permits, or to file, register, qualify or obtain exemptions does not constitute
a Material Adverse Effect.

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Tribe and by
Borrower of the Loan Documents have been duly authorized by all necessary Tribal
Council, Management Board and other action, and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

 

-67-



--------------------------------------------------------------------------------

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe or Borrower in any material respect;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe or Borrower is a party or by which the Tribe,
Borrower or any of their Property is bound or affected; or

(g) require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;

and the Tribe and Borrower are not in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 5.02(f) in any respect that constitutes a
Material Adverse Effect.

5.03 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is required to authorize or permit under applicable
Laws the execution, delivery and performance by the Tribe and Borrower of the
Loan Documents to which they are parties.

5.04 The Nature of Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
Class II and Class III gaming activities within the meaning of IGRA) at Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted on behalf of the Tribe by Borrower pursuant to the authority
granted to Borrower in the Gaming Authority Ordinance, other than the basketball
operations carried on by, and the related assets owned by, the WNBA Subsidiary.

5.05 No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA, or deprive
the Tribe and Borrower of the sole proprietary interest and responsibility of
the conduct of gaming activity at Mohegan Sun.

5.06 Title to and Location of Property. As of the Effective Date, Borrower and
its Restricted Subsidiaries have good and valid title to all the Authority
Property other than immaterial items of Property subsequently sold or disposed
of in the ordinary course of business, free and clear of all Liens and Rights of
Others, other than as set forth in Schedule 9.01, provided that the title to the
Real Property comprising the Mohegan Sun either is held by the United States in
trust on behalf of the Tribe or owned in fee simple by the Tribe.

 

-68-



--------------------------------------------------------------------------------

5.07 Real Property. As of the Effective Date, Schedule 5.07 sets forth a summary
description of all real property owned by the Tribe which is Authority Property,
including all of the land underlying Mohegan Sun, and of all real property
leasehold estates held by Borrower from the Tribe, which summary is accurate and
complete in all material respects. Except as set forth in Schedule 5.07, the
leases creating such real property leasehold estates are in full force and
effect and create a valid leasehold estate on the terms of such lease, and
neither Borrower nor the Tribe is in default or breach of any material provision
thereof. The copies of such real property leases heretofore furnished to the
Administrative Agent are true copies and there are no amendments thereto as of
the Effective Date copies of which have not been furnished to the Administrative
Agent. The Authority Property includes all real, mixed and personal property
which is operationally integral to the on-reservation gaming activities of
Borrower.

5.08 Governmental Regulation. Except for Laws applicable to the Pennsylvania Tax
Revenues, Borrower and its Restricted Subsidiaries are not subject to any Laws
limiting or regulating their ability to incur Indebtedness for money borrowed,
to grant Liens to secure their obligations with respect to such Indebtedness or
to otherwise perform the Obligations. No such Laws prohibit the execution of
this Agreement and the other Loan Documents which have been executed as of the
Effective Date, or the incurrence of the Indebtedness and Liens contemplated
thereby.

5.09 Binding Obligations. The Loan Documents have been executed and delivered by
the Tribe, Borrower and its Restricted Subsidiaries, as applicable, and
constitute the legal, valid and binding obligations of the Tribe, Borrower and
its Restricted Subsidiaries, as applicable, enforceable against the Tribe,
Borrower and its Restricted Subsidiaries, as applicable, in accordance with
their terms. The provisions of Section 12.15 are specifically enforceable
against the Tribe, Borrower and its Restricted Subsidiaries.

5.10 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

5.11 Disclosure. No written statement made by or on behalf of the Tribe or
Borrower to the Administrative Agent or any Lender in connection with this
Agreement, or in connection with any Loan or Letter of Credit, contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statement made not misleading in light of all the circumstances
existing at the date the statement was made. There is no fact known to the Tribe
or Borrower (other than matters of a general economic nature or matters
generally applicable to businesses of the types engaged in by Borrower and its
Restricted Subsidiaries) which would constitute a Material Adverse Effect that
has not been disclosed in writing to the Administrative Agent and the Lenders.

5.12 Gaming Laws. Borrower, its Restricted Subsidiaries and the Tribe are in
material compliance with all applicable Gaming Laws.

5.13 Security Interests. The Liens created by the Security Agreements are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the applicable state
versions of the Uniform Commercial Code and the UCC Ordinance, to the extent
applicable, or other applicable state Uniform Commercial Code with

 

-69-



--------------------------------------------------------------------------------

respect to each of the other Restricted Subsidiaries executing a Security
Agreement. The Leasehold Mortgage creates a valid and perfected Lien in the
collateral described therein securing the Obligations. Each of the Liens
described in this Section are of first priority, subject only to Liens permitted
under Section 9.01 and matters described in Schedule 9.01.

5.14 Arbitration. Pursuant to the Constitution, to the extent that any dispute
among the parties to the Loan Documents is initiated in or referred to the
Tribal Court, (i) such court lacks discretion to refuse to compel arbitration
among the parties to the dispute, and (ii) such court is obligated to honor and
enforce any award by the arbitrator, without review of any nature by such court.

5.15 Recourse Obligations. Under current Law, no obligation of the Tribe of any
type or nature may constitute a Recourse Obligation unless and to the extent
that Borrower has become an express obligor with respect thereto, and the Tribe
has no authority, independent of Borrower, to incur any obligation on behalf of
Borrower, to bind any Authority Property, or to grant Liens upon any Authority
Property.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants to the Administrative Agent and the Lenders
that:

6.01 Existence, Qualification and Power. The Tribe is federally recognized as an
Indian Tribe pursuant to a determination of the Assistant Secretary - Indian
Affairs, dated March 7, 1994, published in the Federal Register on March 15,
1994, as amended by a correction dated July 1, 1994, published in the Federal
Register on July 20, 1994, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Code. Borrower is an unincorporated
governmental instrumentality of the Tribe. As of the Effective Date, each of the
Tribe, Borrower and their Restricted Subsidiaries is a non-taxable entity for
purposes of federal income taxation under the Code and the gaming and other
revenues of Borrower and its Restricted Subsidiaries are exempt from federal
income taxation. To the extent required by Law, Borrower and its Restricted
Subsidiaries are qualified to do business and are in good standing under the
laws of each jurisdiction in which they are required to be qualified by reason
of the location or the conduct of their business, except where failure to so
qualify would not have a Material Adverse Effect. The Tribe, Borrower and their
Restricted Subsidiaries each have all requisite power and authority to conduct
their respective businesses, to own and lease their respective Properties, to
execute and deliver each Loan Document to which they are a Party and to perform
their respective Obligations. As of the Effective Date, the chief executive
offices of Borrower are located in Uncasville, Connecticut at the address for
notices set forth on the signature pages hereto. The Tribe, Borrower and its
Restricted Subsidiaries are in material compliance with the terms of the
Compact, the Gaming Ordinance, the Gaming Authority Ordinance and with all Laws
and other legal requirements applicable to their existence and business
(including, without limitation, IGRA and all Gaming Laws), have obtained all
authorizations, consents, approvals, orders, licenses and permits from, and have
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of their business, except, in each case, where the
failure so to comply, to obtain such authority, consents, approvals, orders,
licenses and permits, or to file, register, qualify or obtain exemptions does
not constitute a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
the Tribe and by Borrower and their Restricted Subsidiaries of the Loan
Documents have been duly authorized by all necessary Tribal Council, Management
Board and other action, and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;

 

-71-



--------------------------------------------------------------------------------

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, Borrower or its Restricted Subsidiaries;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe, Borrower or any of its Restricted Subsidiaries is
a party or by which the Tribe, Borrower, its Restricted Subsidiaries or any of
their Property is bound or affected; or

(g) require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;

and the Tribe, Borrower and its Restricted Subsidiaries are not in violation of,
or default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 6.02(f), in any respect
that constitutes a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents. No authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Authority is required to authorize or
permit under applicable Laws the execution, delivery and performance by the
Tribe, Borrower and its Restricted Subsidiaries of the Loan Documents to which
they are parties.

6.04 Binding Effect. The Loan Documents to which Borrower and its Restricted
Subsidiaries are party have been executed and delivered by Borrower and its
Restricted Subsidiaries, as applicable. Each of the Loan Documents executed by
the Tribe, Borrower and its Restricted Subsidiaries constitute the legal, valid
and binding obligations of the Tribe, Borrower and its Restricted Subsidiaries,
as applicable, enforceable against the Tribe, Borrower and its Restricted
Subsidiaries, as applicable, in accordance with their terms.

6.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered

 

-72-



--------------------------------------------------------------------------------

thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments, Indebtedness and Recourse Obligations whether or not
Borrower is described as Borrower or obligor with respect thereto.

(b) The consolidated balance sheets of Borrower and its Subsidiaries dated
June 30, 2008, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the Fiscal Quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) As of the Effective Date, Borrower and its Restricted Subsidiaries do not
have any material liability or material contingent liability not reflected or
disclosed in the financial statements described in Section 6.05(b) or the notes
to the financial statements described in Section 6.05(a). Each financial
statement of Borrower which is hereafter delivered in accordance with
Section 8.01 includes as liabilities of Borrower, all then existing Recourse
Obligations, whether or not Borrower is described as Borrower or obligor with
respect thereto. No Property which is not Authority Property is described as an
asset of Borrower or any of its Restricted Subsidiaries on any balance sheet or
other financial statement of Borrower provided to the Administrative Agent or
the Lenders.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. As of the date of each
Borrowing made and each Letter of Credit issued subsequent to the Effective
Date, no event or circumstance has occurred since the date of the Audited
Financial Statements that constitutes a Material Adverse Effect.

(e) To the knowledge of each Senior Officer of Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a
misstatement, in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of Borrower and its Restricted
Subsidiaries on a consolidated basis.

6.06 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance and with respect to which the insurance
carrier has not denied coverage, nor issued any denial of claim, nor any other
statement that the claim is in excess of coverage, (b) any matter, or series of
related matters, not fully covered by insurance (subject to applicable
deductibles and retentions) involving a claim against Borrower or its Restricted
Subsidiaries which is, in the reasonable opinion of their legal counsel, in an
amount less than $5,000,000, and (c) as of the Effective Date, matters set forth
in Schedule 6.06, there are no

 

-73-



--------------------------------------------------------------------------------

actions, suits, proceedings or investigations pending as to which Borrower or
its Restricted Subsidiaries has been served or have received notice or, to the
knowledge of each Senior Officer of Borrower, threatened against or affecting
Borrower, its Restricted Subsidiaries or any of their Property before any
Governmental Authority. There is no reasonable basis to believe that any of the
matters described on Schedule 6.06 may result in or constitute a Material
Adverse Effect.

6.07 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

6.08 Ownership of Property; Liens. As of the Effective Date, Borrower and its
Restricted Subsidiaries have good and valid title to all the Authority Property
reflected in the financial statements described in Section 6.05 other than
immaterial items of Property subsequently sold or disposed of in the ordinary
course of business, free and clear of all Liens and Rights of Others, other than
Liens permitted by Section 9.01 and Permitted Rights of Others, provided that
title to the real property comprising a portion of Mohegan Sun is held by the
United States in trust on behalf of the Tribe.

6.09 Environmental Compliance. Except as described in Schedule 6.09, neither
Borrower nor, to the knowledge of each Senior Officer of Borrower, any
predecessor in title or any third person at any time occupying or present on the
Real Property at any time has disposed of, discharged, released or threatened
the release of any material amount of Hazardous Materials on, from or under such
real property in any manner that violates any Hazardous Materials Law except for
such violations that would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in Schedule 6.09, no condition
exists that violates any Hazardous Material Law affecting the Real Property
except for such violations that would not, individually or in the aggregate,
have a Material Adverse Effect. Except as described in Schedule 6.09, the Real
Property and each portion thereof is not and has not been utilized by Borrower
or any of its Subsidiaries as a site for the manufacture of any Hazardous
Materials, except as may not reasonably be expected to result in any material
liability to Borrower and its Subsidiaries. As of the Effective Date, the Real
Property is in compliance with all Hazardous Materials Law, except as may not
reasonably be expected to result in any material liability to Borrower and its
Subsidiaries. As of each date following the Effective Date, the Real Property is
in compliance with all Hazardous Materials Laws, except to the extent that any
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Except as described in Schedule 6.09, to the extent that any Hazardous
Materials have been, or are, used, generated or stored by Borrower or any of its
Restricted Subsidiaries on any Real Property, or transported to or from such
Real Property by Borrower or any of its Restricted Subsidiaries, such use,
generation, storage and transportation have been and are in compliance with all
Hazardous Materials Laws except to the extent that any such non-compliance could
not reasonably be expected to have a Material Adverse Effect

6.10 Insurance. The properties of Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Restricted
Subsidiary operates.

 

-74-



--------------------------------------------------------------------------------

6.11 Taxes. Borrower and its Restricted Subsidiaries have filed all tax returns
which are required to be filed, and has paid, or made provision for the payment
of, all taxes with respect to the periods, Property or transactions covered by
said returns, or pursuant to any assessment received by Borrower or a Restricted
Subsidiary, except such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained.

6.12 ERISA Compliance. As of the Effective Date neither Borrower nor any ERISA
Affiliate maintains, contributes to or is required to contribute to any
“employee pension benefit plan” that is subject to Title IV of ERISA.

6.13 Subsidiaries; Equity Interests. As of the Effective Date, Schedule 6.13
correctly sets forth the names, form of legal entity, number of shares of
capital stock or other equity interests issued and outstanding, and the record
owner thereof and jurisdictions of organization of all Subsidiaries of Borrower
and designates which Subsidiaries are Unrestricted Subsidiaries. All of the
outstanding shares of capital stock, or all of the units of equity interest, as
the case may be, of each Restricted Subsidiary are owned directly or indirectly
by Borrower, there are no outstanding options, warrants or other rights to
purchase capital stock of any such Restricted Subsidiary, and all such shares or
equity interests so owned are duly authorized, validly issued, fully paid and
non assessable, and were issued in compliance with all applicable state and
federal securities and other Laws, and are free and clear of all Liens, except
for Liens permitted under Section 9.01.

6.14 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loan or other extension of credit hereunder
will be used to purchase or carry, or to extend credit to others for the purpose
of purchasing or carrying, any “margin stock” (as such term is defined in
Regulations T, U and X of the FRB) in violation of Regulations T, U and X.
Borrower and its Subsidiaries are not engaged principally, or as one of their
important activities, in the business of extending credit for the purpose of
purchasing or carrying any such “margin stock.”

(b) Neither Borrower, any Person Controlling Borrower, the Tribe nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

6.15 Disclosure. No written statement made by or on behalf of the Tribe,
Borrower or any of their Subsidiaries to the Administrative Agent or any Lender
in connection with the transactions contemplated by this Agreement, or in
connection with any Loan, Letter of Credit or other Loan Document, contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statement made not misleading in light of all the circumstances
existing at the date the statement was made. There is no fact known to Borrower
or its Restricted Subsidiaries (other than matters of a general economic nature
or matters generally applicable to businesses of the types engaged in by
Borrower and its Restricted Subsidiaries) which would constitute a Material
Adverse Effect that has not been disclosed in writing to the Administrative
Agent and the Lenders.

 

-75-



--------------------------------------------------------------------------------

6.16 Compliance with Laws.

(a) Borrower and its Restricted Subsidiaries are not subject to any Laws
limiting or regulating their ability to incur Indebtedness for money borrowed,
to grant Liens to secure their obligations with respect to such Indebtedness or
to otherwise perform the Obligations.

(b) As of the Effective Date, Borrower, its Restricted Subsidiaries and the
Tribe are in material compliance with all applicable Gaming Laws.

(c) As of each date following the Effective Date, Borrower, its Restricted
Subsidiaries and the Tribe are in compliance with all applicable Gaming Laws,
except for any failure to be in compliance that could not reasonably be expected
to have a Material Adverse Effect.

6.17 Taxpayer Identification Number. Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 12.02.

6.18 Intangible Assets. Borrower and its Restricted Subsidiaries own, or possess
the right to use to the extent necessary in their business, all trademarks,
trade names, copyrights, patents, patent rights, computer software, licenses and
other Intangible Assets that are used in the conduct of the business of Borrower
and its Restricted Subsidiaries as now operated and which are material to the
condition (financial or otherwise), business or operations of Borrower and its
Restricted Subsidiaries, and no such Intangible Asset conflicts with the valid
trademark, trade name, copyright, patent, patent right or Intangible Asset of
any other Person to the extent that such conflict constitutes a Material Adverse
Effect.

6.19 The Nature of Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
Class II and Class III gaming activities within the meaning of IGRA) included
within Mohegan Sun and all activities of the Tribe constituting or relating to
the ownership of hotel, restaurant, entertainment and resort facilities included
within Mohegan Sun are conducted on behalf of the Tribe by Borrower pursuant to
the authority granted to Borrower in the Gaming Authority Ordinance, other than
the basketball operations carried on by, and the related assets owned by, the
WNBA Subsidiary.

6.20 No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA, or deprive
Borrower of the sole proprietary interest and responsibility of the conduct of
gaming activity at Mohegan Sun.

6.21 Real Property Underlying Mohegan Sun. As of the Effective Date,
Schedule 5.07 sets forth a summary description of all real property owned by the
Tribe which is Authority Property, including all of the Real Property underlying
the Mohegan Sun, and of all real property leasehold estates held by Borrower
from the Tribe, which summary is accurate and complete in all material respects.
Schedule 6.21A sets forth a summary description of all real property owned by
the Pocono Downs Subsidiaries, and Schedule 6.21B sets forth a summary
description of all real property owned by Mohegan Golf, LLC. Except as set forth
in Schedule 5.07, the leases creating such real property leasehold estates are
in full force and effect and create a valid

 

-76-



--------------------------------------------------------------------------------

leasehold estate on the terms of such lease, and neither Borrower nor the Tribe
is in default or breach of any material provision thereof. The copies of such
real property leases heretofore furnished to the Administrative Agent are true
copies and there are no amendments thereto existing as of the Effective Date
copies of which have not been furnished to the Administrative Agent. The
Authority Property includes all real, mixed and personal property which is
operationally integral to the on-reservation gaming activities of the Tribe.

6.22 Projections. As of the Effective Date, to the knowledge of each Senior
Officer of Borrower, the assumptions set forth in the Projections are reasonable
and consistent with each other and with all facts known to the Tribe or Borrower
and no material assumption is omitted as a basis for the Projections, and the
Projections are reasonably based on such assumptions. Nothing in this
Section shall be construed as a representation, warranty or covenant that the
Projections in fact will be achieved.

6.23 Employee Matters. There is no strike or work stoppage in existence or, to
Borrower’s knowledge, threatened involving Borrower or any of its Restricted
Subsidiaries that would constitute a Material Adverse Effect.

6.24 Security Interests. The Liens created by the Security Agreements are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the applicable state
versions of the Uniform Commercial Code and the UCC Ordinance, to the extent
applicable, or other applicable state Uniform Commercial Code with respect to
each of the other Restricted Subsidiaries executing a Security Agreement. The
Leasehold Mortgage creates a valid and perfected Lien in the collateral
described therein securing the Obligations. The Pocono Downs Mortgages create a
valid and perfected Lien in the collateral described therein securing the
Obligations of the applicable Pocono Downs Subsidiaries. The Mohegan Golf
Mortgage creates a valid and perfected Lien in the collateral described therein
securing the Obligations of Mohegan Golf, LLC. The Pledge Agreement creates a
valid Lien in the pledged collateral described therein and all action necessary
to perfect the Liens so created and to render them first priority Liens against
the collateral secured thereby shall have been taken and completed. The Deposit
Account Agreements create a valid and perfected Lien in the Operating Accounts
securing the Obligations. Each of the Liens described in this Section are of
first priority, subject only to Liens permitted under Section 9.01 and matters
described in Schedule 9.01. Each of the other Collateral Documents creates a
valid Lien on the collateral described therein, securing the Obligations.

6.25 Arbitration. To the extent that any dispute among the parties to the Loan
Documents is initiated in or referred to the Tribal Court, (i) such court lacks
discretion to refuse to compel arbitration among the parties to the dispute, and
(ii) such court is obligated to honor and enforce any award by the arbitrator,
without review of any nature by such court.

6.26 Deposit Accounts. Borrower and its Restricted Subsidiaries do not maintain
any Operating Account which is not listed on Schedule 6.26 or the existence of
which has not been disclosed to the Administrative Agent and the Lenders in
writing.

 

-77-



--------------------------------------------------------------------------------

6.27 Tax Shelter Regulations. Borrower does not intend to treat the Loan and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4).

6.28 Mohegan Sun Phase III; Pocono Downs Phase II.

(a) As of September 30, 2008, Capital Expenditures and Suspension Costs in the
amount of approximately $216,594,000, excluding capitalized interest, have been
incurred in respect of Mohegan Sun Phase III.

(b) As of September 30, 2008, Capital Expenditures (excluding capitalized
interest and excluding, to the extent characterized as a Capital Expenditure,
the $50,000,000 license fee payments paid to the Commonwealth of Pennsylvania
prior to the Closing Date) in an aggregate amount of $199,662,000 have been
incurred in respect of Pocono Downs Phase II.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS OF THE TRIBE

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, the Tribe shall, and shall cause
Borrower to unless the Administrative Agent (with the approval of the Required
Lenders) otherwise consents:

7.01 Continual Operation of Mohegan Sun. Cause Borrower to continuously operate
the Mohegan Sun and refrain from conducting any gaming activities on the Tribe’s
reservation near Uncasville, Connecticut (including without limitation all Class
II and Class III gaming activities (as defined in IGRA)) through any Person,
agency or instrumentality other than Borrower.

7.02 Remittance of Available Cash Flow. Cause Borrower, to the extent that
Available Cash Flow exists, promptly and in any event within two Business Days
following demand by the Administrative Agent (with such demand to be made only
following the date upon which any such payment is due hereunder and has not been
made by Borrower), to remit to the Administrative Agent from Available Cash Flow
all payments of principal, interest, fees and other amounts payable to the
Creditors under the Loan Documents.

7.03 Sovereign Immunity; Jurisdiction and Venue. Refrain from asserting that the
provisions of this Article and Sections 12.14, 12.15, 12.17 and 12.18 are not
valid, binding and legally enforceable against the Tribe, Borrower and its
Restricted Subsidiaries, as applicable, and reaffirm in writing upon request the
valid, binding and enforceable nature of the provisions of this Article and
Sections 12.14, 12.15, 12.17 and 12.18.

7.04 The Lease and the Landlord Consent. Continuously abide by the terms of the
Lease and the Landlord Consent in all material respects.

7.05 Preservation of Existence; Operation.

(a) Do all things necessary to maintain the existence of the Tribe as a
federally recognized Indian Tribe under 25 C.F.R. Part 83 and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code; and

(b) Continuously maintain the existence of Borrower as a governmental
instrumentality of the Tribe.

7.06 Ownership of Mohegan Sun and Pocono Downs; Management. Not form or acquire
any corporation or other business entity for the purpose of directly or
indirectly owning Mohegan Sun or any interest therein, or engage any manager for
Mohegan Sun, provided that Borrower shall be entitled to form one or more
Restricted Subsidiaries for the purpose of owning or operating Authority
Property (other than Mohegan Sun, which always shall be owned by a wholly-owned
Restricted Subsidiary) to the extent that concurrently with their formation the
provisions of Section 8.15 are satisfied.

 

-79-



--------------------------------------------------------------------------------

7.07 Prohibited Transactions. Not knowingly accept any Distribution or other
payment from Borrower or its Restricted Subsidiaries the making of which is
prohibited hereunder (the Tribe hereby agreeing that any such payment or
Distribution, whether knowingly or unknowingly accepted, will be held by the
Tribe in trust for the benefit of the Administrative Agent and the Lenders, and
shall be paid forthwith over and delivered, upon the request of the
Administrative Agent or Borrower, to Borrower), or enter into any transaction
with Borrower or any of its Restricted Subsidiaries which is prohibited by
Section 9.08.

7.08 Amendments to Certain Documents.

(a) Not amend, modify or waive any term or provision of any Material Document,
or waive any rights thereunder in any respect which is materially adverse to the
interests of the Administrative Agent or the Lenders, provided that the UCC
Ordinance provides and shall provide that any amendment to the Uniform
Commercial Code as enacted from time to time by Connecticut shall be
automatically incorporated in the Tribe’s Uniform Commercial Code.

(b) In any event, not consent to any amendment, modification, or waiver of any
term or provision of any Material Document in any manner without thirty days’
prior written notice to the Lenders.

7.09 Impairment of Contracts; Imposition of Governmental Charges. The Tribe
shall not:

(a) Adopt, enact, promulgate or otherwise place into effect any tribal Law which
impairs or interferes, or could impair or interfere, in any manner, with any
right or remedy of the Creditors, the Obligations of the Tribe or the Loan
Parties under this Agreement or the other Loan Documents (it being understood
and agreed that any such tribal Law which is adopted, enacted, promulgated or
otherwise placed into effect without the consent of all of the Lenders shall,
with respect to the Loan Documents, the rights and remedies of the Creditors
thereunder, and the Obligations, be void and of no effect); or

(b) Demand, impose or receive any tax, charge, assessment, fee or other
imposition (except as specifically contemplated by Sections 9.05, 9.06 or 9.08)
or impose any regulatory or licensing requirement, against Borrower, its
Restricted Subsidiaries or their customers or guests, their operations or
Authority Property (including, without limitation, Mohegan Sun or Pocono Downs),
the Creditors, the employees, officers, directors, patrons or vendors of
Borrower and its Restricted Subsidiaries, other than (i) as provided in the
Gaming Ordinance, (ii) charges upon Borrower and the Restricted Subsidiaries to
pay the actual and reasonable regulatory expenditures of the Mohegan Tribal
Gaming Commission under the Gaming Ordinance, (iii) fees imposed on Borrower and
its Restricted Subsidiaries by the Commission under IGRA, (iv) the actual costs
to the Tribe of services provided to Borrower under the Town Agreement, and
(v) sales, use, room occupancy and related excise taxes, including admissions
and cabaret taxes and

 

-80-



--------------------------------------------------------------------------------

any other taxes imposed by the Tribe at rates which are not more onerous than
corresponding or similar taxes which may be imposed by the State of Connecticut
or local governments in the surrounding area, provided that the Tribe shall not
impose any taxes which are the functional equivalent of property taxes, gross
receipts or gross revenues taxes, business franchise taxes or income taxes upon
Borrower and its Restricted Subsidiaries, and any such taxes shall (x) be of
general application to all similarly situated persons, (y) not be duplicative of
payments made by Borrower and its Restricted Subsidiaries for services provided
by the Tribe to Borrower and its Restricted Subsidiaries and permitted under
Section 9.06(c), and (z) be rationally related to the overall tax policy of the
Tribe.

7.10 Segregation of Authority Property. The Tribe shall not:

(a) Fail to segregate all Authority Property, including all funds and bank
accounts, from the Property of the Tribe; or

(b) Commingle any Authority Property (including any funds or bank accounts) with
any other Property of the Tribe or its Affiliates which is not Authority
Property.

7.11 Trust Property. The Tribe shall not convey into trust with the federal
government of the United States of America, to be held for the benefit of the
Tribe or any of its Affiliates, any Authority Property other than interests in
real property and improvements thereon associated with Mohegan Sun in the
vicinity of Uncasville, Connecticut.

7.12 Liens on Authority Property. The Tribe shall not create, incur, assume or
suffer to exist any Lien or other encumbrance upon Authority Property which is
not permitted by Section 9.01.

7.13 Bankruptcy Matters; Etc.

(a) The Tribe will not enact any bankruptcy or similar law for the relief of
debtors that would impair, limit, restrict, delay or otherwise adversely affect
any of the rights and remedies of the Creditors provided for in the Loan
Documents;

(b) The Tribe will not, or permit Borrower, its Restricted Subsidiaries or any
of the Tribe’s representatives, political subunits, agencies, instrumentalities
or councils to, exercise any power of eminent domain over the Mohegan Sun.
Except as required by state or federal Law, the Tribe will not enact any
statute, law, ordinance or rule that would have a material adverse effect upon
the rights of the Creditors under the Loan Documents; and

(c) The Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of or with respect to Borrower and its Restricted Subsidiaries, the
Creditors shall be entitled to receive payment in full of all Obligations before
any payment or distribution is made to the Tribe.

 

-81-



--------------------------------------------------------------------------------

7.14 Impairment of Contracts. The Tribe agrees that any action taken in
violation of Sections 7.08, 7.09 or 7.13 shall be deemed in contravention of
Article XIV (entitled “Non-Impairment of Contracts”) of the Constitution.

 

-82-



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS OF BORROWER

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, Borrower shall, and shall (except in
the case of the covenants set forth in Sections 8.01, 8.02, and 8.03) cause each
of its Restricted Subsidiaries to:

8.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Borrower (commencing with the Fiscal Year ended September 30,
2008), an audited consolidated balance sheet of Borrower and its Restricted
Subsidiaries (which may also include Unrestricted Subsidiaries and other
Persons) as at the end of such Fiscal Year, and the related audited consolidated
statements of income or operations, retained earnings, and cash flows for such
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably selected by Borrower and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared based on an audit conducted
in accordance with GAAP as at such date, and which opinion shall be an
unqualified opinion without additional explanatory or non-standard wording which
the Required Lenders determine is unacceptable and with no limitation as to the
scope of their audit and (ii) appropriate breakouts of the financial position
and results of operations of Unrestricted Subsidiaries and other Persons whose
assets or results of operations are included in such financial statements but
are not Authority Property.

(b) as soon as available, but in any event within 45 days after the end of each
Fiscal Quarter of each Fiscal Year of Borrower (commencing with the Fiscal
Quarter ended December 31, 2008), other than the fourth Fiscal Quarter of each
Fiscal Year of Borrower, a consolidated balance sheet of Borrower and its
Restricted Subsidiaries (which may also include Unrestricted Subsidiaries and
other Persons) as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations, retained earnings and cash
flows for such Fiscal Quarter and for the portion of Borrower’s Fiscal Year then
ended, all in reasonable detail, such consolidated statements to be certified by
a Senior Officer of Borrower as fairly presenting the financial condition,
results of operations and changes in financial position or cash flows of
Borrower and its Restricted Subsidiaries in accordance with GAAP (other than any
requirement for footnote disclosures) consistently applied, as at such date and
for such periods, subject only to normal year-end accruals and audit
adjustments, together with breakouts of the financial position and results of
operations of Unrestricted Subsidiaries or other Persons whose assets or results
of operations are included in such financial statements but are not Authority
Property.

 

-83-



--------------------------------------------------------------------------------

8.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 8.01(a) and (b), commencing with the Fiscal Quarter ending September 30,
2008, a written discussion and analysis of the financial condition and results
of operations of Borrower and its Restricted Subsidiaries (which may also
include Unrestricted Subsidiaries and other Persons) in reasonable detail,
including in the case of any such report delivered in connection with the
financial statements referred to in Section 8.01(a), an explanation of any
material variance from operational results or balance sheet items contained in
projections previously delivered to the Lenders;

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), a duly completed Compliance Certificate at Borrower’s
sole expense signed by the chief executive officer, chief operating officer or
chief financial officer of Borrower;

(c) as soon as practicable, and in any event within 45 days after the end of the
fourth Fiscal Quarter in each Fiscal Year, a completed Pricing Certificate;

(d) as soon as practicable, and in any event within 20 days after the end of
each calendar month, a monthly revenue report showing revenues for the prior
calendar month associated with each gaming category, occupancy percentage,
average hotel room rental rates experienced by the Mohegan Sun and Pocono Downs,
to the extent applicable, during such monthly period and a breakout of the
Mohegan Sun operations, Pocono Downs operations and any other material
operations of Borrower;

(e) as soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, consolidated projected financial statements by
Fiscal Quarter through the Maturity Date, including, in each case, projected
balance sheets, statements of income and retained earnings and statements of
cash flow of Borrower, each of which shall be in reasonable detail and
reasonably acceptable to the Administrative Agent and in any event shall include
(i) the projected Distributions to be made to the Tribe by Borrower, (ii) the
amount of EBITDA projected through the Maturity Date, (iii) the amount of
Interest Charges anticipated to be incurred through the Maturity Date, and
(iv) projected Capital Expenditures and Maintenance Capital Expenditures and a
breakout by property and category.

(f) promptly following receipt thereof, copies of any detailed audit reports or
recommendations submitted to the Tribe or Borrower by independent accountants in
connection with the accounts or books of Borrower or any of its Restricted
Subsidiaries or any audit of Borrower or any of its Restricted Subsidiaries;

(g) promptly following the filing thereof (i) copies of each monthly revenue
report filed by Borrower or any of its Restricted Subsidiaries (or by the Tribe
in respect of its gaming operations or any Authority Property) with any
Governmental Agency; and (ii) all reports which Borrower is required to file
with the National Indian Gaming Commission under 25 C.F.R. Part 514;

 

-84-



--------------------------------------------------------------------------------

(h) promptly after the same are available, a copy of the Form 5500 series report
of each Pension Plan maintained by Borrower or any ERISA Affiliate as filed with
the Internal Revenue Service for each Fiscal Year;

(i) promptly, such additional data and information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, the Mohegan Sun,
Pocono Downs, or compliance with the terms of the Loan Documents, as the
Administrative Agent or the Required Lenders may from time to time reasonably
request; and

(j) such information concerning the Tribe, Borrower and the Restricted
Subsidiaries as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 12.02; or (ii) on which such documents are posted on Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 8.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each of the Tribe and Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and the
L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Each of the Tribe and Borrower hereby
agrees that so long as it is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or are
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower

 

-85-



--------------------------------------------------------------------------------

shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

8.03 Notices. Promptly notify the Administrative Agent:

(a) and in any event within five Business Days after a Senior Officer of the
Tribe or Borrower becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, with written notice specifying the
nature and period of existence thereof and specifying what action the Tribe and
Borrower are taking or propose to take with respect thereto;

(b) as soon as practicable, and in any event not less than five Business Days
(or, if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, with written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material
Documents;

(c) promptly upon a Senior Officer of Borrower becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against Borrower
or its Restricted Subsidiaries that is, in the reasonable opinion of their
independent legal counsel, $10,000,000 or more in excess of the amount thereof
that is fully covered by insurance (subject to applicable deductibles and
retentions), (ii) any creditor or lessor under a written credit agreement with
respect to Indebtedness in excess of $10,000,000 or lease involving unpaid rent
in excess of $10,000,000 has asserted a default thereunder on the part of
Borrower or its Restricted Subsidiaries, (iii) any Person commenced a legal
proceeding with respect to a claim against Borrower or its Restricted
Subsidiaries under a contract that is not a credit agreement or lease in excess
of $10,000,000, (iv) any labor union has notified Borrower or its Restricted
Subsidiaries of its intent to strike Borrower or its Restricted Subsidiaries on
a date certain, which strike could reasonably be expected to have a Material
Adverse Effect, or (v) any other event or circumstance occurs or exists that
would constitute a Material Adverse Effect, in each case with a written notice
describing the pertinent facts relating thereto and what action Borrower is
taking or propose to take with respect thereto;

(d) promptly after Borrower has notified Administrative Agent of any intention
by Borrower to treat the Loans and/or Letters of Credit and related transactions
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;

(e) of the occurrence of any ERISA Event;

 

-86-



--------------------------------------------------------------------------------

(f) of any material change in accounting policies or financial reporting
practices by Borrower or any Restricted Subsidiary;

(g) of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 8.01(a) (in connection with its preparation of
such opinion) or Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Senior Officer of Borrower setting forth details of the occurrence referred to
therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 8.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

8.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Restricted Subsidiary.

8.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 9.04 or 9.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

8.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties, intellectual property and equipment used in the operation
of its business in good working order and condition, subject to wear and tear in
the ordinary course of business, except that the failure to maintain, preserve
and protect a particular item of depreciable Property that is not of significant
value, either intrinsically or to the operations of Borrower and its Restricted
Subsidiaries shall not constitute a violation of this covenant; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) maintain its ownership of all intellectual property and licenses
thereof necessary for the operation of Mohegan Sun and Pocono Downs; and (d) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

8.07 Maintenance of Insurance.

(a) Maintain liability, casualty and other insurance with respect to itself and
all Authority Property (subject to customary deductibles and retention) with
responsible insurance companies against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which Borrower operates and, in any event, (i) workers’ compensation
insurance, to the extent required to comply with all applicable state,
territorial and United States laws and regulations,

 

-87-



--------------------------------------------------------------------------------

(ii) comprehensive general liability insurance with minimum limits of
$2,000,000, (iii) umbrella liability insurance providing excess liability
coverages over and above the foregoing underlying insurance policies up to a
minimum limit of $100,000,000 and (iv) property insurance protecting the Mohegan
Sun and Pocono Downs for possible damage by fire, lightening, wind-storm other
damage, vandalism, riot, earthquake, civil commotion, malicious mischief,
hurricane and such other risks and hazards as are from time to time covered by
an “all risk” policy or a property policy covering “special” causes of loss. The
insurance referred to in clause (iv) shall provide coverage which is not less
than (i) the Maximum Foreseeable Loss (as determined from time to time) in
respect of the Mohegan Sun and related improvements and (ii) $1,500,000,000 in
the aggregate in respect of the Mohegan Sun and the Pocono Downs and all related
improvements and other Property with a deductible no greater than $500,000
(other than earthquake insurance for which the deductible may be up to 10% of
the Maximum Foreseeable Loss).

(b) To the extent that any construction having an overall project budget in
excess of $10,000,000 is contemplated by Borrower or any of its Subsidiaries for
any of their respective Properties, Borrower shall provide the Administrative
Agent with not less than thirty days prior written notice thereof, and the Loan
Parties shall, if requested by the Administrative Agent, maintain and keep in
force, at all times during the period of construction, and with respect to any
property affected by such construction, a policy or policies of builder’s “all
risk” insurance in nonreporting form in an amount not less than the full
insurable completed value of such portion of the affected property on a
replacement cost basis. All such insurance shall be carried through sound and
reputable insurance companies. Borrower shall in any event maintain its Owner
Controlled Insurance Program in respect of Mohegan Sun Phase III as currently in
effect (or shall require all relevant contractors to procure appropriate
insurance in a manner reasonably satisfactory to the Administrative Agent),
during the period in which any active construction continues in respect of
Mohegan Sun Phase III.

(c) Each policy required by this Section shall name the Administrative Agent as
an additional insured and mortgagee, and shall to the extent relevant, include a
waiver of subrogation against the Administrative Agent and the Lenders, contain
a provision that provides for a severability of interests, and shall provide
that an act or omission by one of the insured shall not reduce or void coverage
with respect to the other insureds, insure against loss or damage by hazards
customarily included within “all risk” and “extended coverage” policies and any
other risks or hazards which the Administrative Agent or the Required Lenders
may reasonably specify (and shall include fire, sprinkler leakage, windstorm,
hurricane, international and domestic acts of terrorism, earthquake, steam
boiler, pressurized vessel and machinery insurance insuring both against
breakdown and explosion or other losses to personal property resulting from the
use or maintenance thereof), shall contain a Lender’s Loss Payable Endorsement
in a form acceptable to the Administrative Agent in favor of the Administrative
Agent and shall be primary and noncontributory with any other insurance carried
by the Administrative Agent or the Lenders.

 

-88-



--------------------------------------------------------------------------------

(d) The Loan Parties shall supply the Administrative Agent with certificates of
each policy required hereunder, and, if requested, an original or underlyer of
each such policy and all endorsements thereto. Prior to the expiration of any
insurance policy required hereunder, the Loan Parties shall furnish the
Administrative Agent with proof acceptable to the Administrative Agent that the
policy has been reinstated, renewed or a new policy issued or continuing in
force the insurance. If any Loan Party fails to pay any such premium, the
Administrative Agent shall have the right, but not the obligation, to obtain
reasonable replacement coverage and advance funds to pay the premiums for it on
behalf of the Lenders. Borrower shall repay the Administrative Agent immediately
on demand for any advance for such premiums, which shall be considered to be an
additional loan bearing interest from the date of demand at the Default Rate.

8.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

8.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP shall be made of
all financial transactions and matters involving the assets and business of
Borrower and its Restricted Subsidiaries, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower and its Restricted Subsidiaries, as the case may be.

8.10 Inspection Rights. Subject to applicable regulatory requirements, upon
reasonable notice, at any time during regular business hours and as often as
requested (but not so as to unreasonably interfere with the business of Borrower
and its Restricted Subsidiaries), permit the Administrative Agent or any Lender,
or any authorized employee, agent or representative thereof, at the sole expense
of Borrower, to examine, audit and make copies and abstracts from the records
and books of account of, and to visit and inspect Mohegan Sun, Pocono Downs and
the other material properties of Borrower and its Restricted Subsidiaries, and
to discuss the affairs, finances and accounts of Borrower and its Restricted
Subsidiaries with any of its officers, key employees, and accountants, and, upon
request, furnish promptly to the Administrative Agent or any Lender true copies
of all financial information made available to the senior management of
Borrower.

8.11 Use of Proceeds. Use the proceeds of the Loans and Letters of Credit:

(a) to repay a $150,000,000 portion of the Existing Term Loans outstanding under
the Existing Loan Agreement on the Effective Date; and

(b) to provide for working capital availability and other general purposes of
Borrower and its Restricted Subsidiaries, including, without limitation:

(i) the making of Distributions to the Tribe (to the extent not prohibited by
Section 9.06);

 

-89-



--------------------------------------------------------------------------------

(ii) the payment of Indebtedness to the extent permitted by Section 9.09
(including, without limitation, the payment of the Senior Subordinated Notes Due
2009 at their maturity); and

(iii) making the other Capital Expenditures and Investments by Borrower and its
Restricted Subsidiaries not prohibited by this Agreement.

8.12 Hazardous Materials Laws. Keep and maintain the Real Property and each
portion thereof in compliance in all material respects with all Hazardous
Materials Laws and promptly advise Administrative Agent in writing of:

(a) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened in writing pursuant to
any applicable Hazardous Materials Laws;

(b) any and all claims made or threatened in writing, and received by Borrower,
by any third party against Borrower or the Real Property relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials; and

(c) discovery by any Senior Officer of the Tribe or Borrower of any occurrence
or condition on any real property adjoining or in the vicinity of the Real
Property that could reasonably be expected to cause the Real Property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Real Property under any Hazardous Materials Laws,
provided that the good faith failure of Borrower to comply with Hazardous
Materials Laws shall not constitute a breach of the covenants in this
Section 8.12 if (x) Borrower is diligently attempting to comply therewith, and
(y) such non-compliance would not have, individually or in the aggregate, a
Material Adverse Effect.

8.13 Deposit and Brokerage Accounts. Within thirty days following the opening of
each Operating Account, enter into and cause its Restricted Subsidiaries, except
the WNBA Subsidiary, to enter into a Deposit Account Agreement with respect to
each Operating Account hereafter established.

8.14 Continual Operation of Mohegan Sun. Continuously operate the Mohegan Sun
substantially in the manner operated as of the Effective Date (or as
contemplated on the Effective Date to be operated) and in any event in material
compliance with the Gaming Ordinance, the Gaming Authority Ordinance all
applicable Laws and the Compact, and refrain from conducting any gaming
activities (including without limitation all Class II and Class III gaming
activities (as defined in IGRA)) at any location on the Tribe’s current
reservation near Uncasville, Connecticut, other than Mohegan Sun.

 

-90-



--------------------------------------------------------------------------------

8.15 Future Subsidiaries and Collateral.

(a) Cause each Person which is at any time a Restricted Subsidiary to promptly
execute and deliver to the Administrative Agent a guarantee of the Obligations,
and Collateral Documents, similar in form and content (including without
limitation exceptions and qualifications) to the Guaranties and Collateral
Documents and otherwise reasonably acceptable to the Administrative Agent and
any and all other documents reasonably required by the Administrative Agent in
connection with the Loan Documents.

(b) Execute, and cause each of its Restricted Subsidiaries other than the WNBA
Subsidiary to execute, and to deliver to the Administrative Agent, promptly upon
request of the Administrative Agent, such Collateral Documents as are reasonably
required by the Administrative Agent to create a valid and perfected Lien upon
any material property which they hereafter acquire (excluding property not
required to be encumbered by the existing Collateral Documents), provided that:

(1) Borrower and its Restricted Subsidiaries will not be required to pledge
their respective interests under third-party management, development or other
related agreements entered into by Borrower or its Restricted Subsidiaries with
respect to third-party gaming facilities; and

(2) Borrower and its Restricted Subsidiaries will not be required to pledge
their equity interests in any Person which is an Unrestricted Subsidiary or
which is not wholly-owned, directly or indirectly, by the Tribe, Borrower or its
Restricted Subsidiaries.

(c) Promptly deliver to the Administrative Agent in pledge all of the Equity
Interests held by Borrower and any of its Restricted Subsidiaries in any Person
which hereafter becomes a Restricted Subsidiary, but not the Equity Interests in
the WNBA Subsidiary.

(d) Promptly following the request of the Administrative Agent, and subject to
any contractual restrictions in the mortgages and other related papers
encumbering the Lahaniatis Property, Borrower shall deliver to the
Administrative Agent a record and effective mortgage in a form reasonably
acceptable to the Administrative Agent on the Borrower’s interest in the
Lahaniatis Property to secure the Obligations.

 

-91-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 12.04 and 12.05), or any
Letter of Credit shall remain outstanding, Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

9.01 Liens; Negative Pledges. Create, incur, assume or suffer to exist any Lien
upon any of the Authority Property, assets or revenues, whether now owned or
hereafter acquired or suffer to exist any Negative Pledge with respect to any
Authority Property other than the following:

(a) Liens and Negative Pledges pursuant to any Loan Document;

(b) Liens, Negative Pledges and Rights of Others existing on the date hereof and
listed on Schedule 9.01 and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 9.03(e);

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.01(h) or (i);

(d) Liens and Negative Pledges securing Indebtedness permitted under
Section 9.03(g); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(e) Liens and Negative Pledges in respect of assets of the WNBA Subsidiary in
favor of WNBA, LLC or its designees to secure obligations of the WNBA Subsidiary
under the WNBA Agreements;

(f) Permitted Encumbrances and Permitted Rights of Others;

(g) Rights of others granted pursuant to the WNBA Agreements consisting of the
right to use the Mohegan Sun Arena for scheduled home games of the Connecticut
Sun and related basketball activities;

(h) Liens and Negative Pledges securing Indebtedness permitted under
Section 9.03(b); provided that such Liens and Negative Pledges shall be
subordinated to the Liens of the Loan Documents pursuant to an intercreditor
agreement which is satisfactory to the Administrative Agent in its sole and
absolute discretion; and

(i) Liens and Negative Pledges on the Lahaniatis Property securing the
obligations of the Tribe to the sellers thereof existing as of the date hereof.

 

-92-



--------------------------------------------------------------------------------

9.02 Investments. Make any Investments, except:

(a) Investments in the form of Cash Equivalents;

(b) Investments consisting of payroll advances to employees of Borrower and its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 at any one
time outstanding;

(c) Investments in the WNBA Subsidiary, the Pocono Downs Subsidiaries and
Mohegan Ventures-Northwest, LLC provided that such Investments are not increased
unless otherwise permitted hereunder;

(d) Investments in the WNBA Subsidiary, the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC and its other Restricted Subsidiaries to the extent in
compliance with Section 7.06, provided that the aggregate Investments in the
WNBA Subsidiary shall not exceed $50,000,000;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) other Investments, the aggregate outstanding amount of which does not
exceed, as of the date of the making of any such Investment, the sum of:

(1) $75,000,000, plus

(2) to the extent that, as of the date of the making of the Investment, the
Total Leverage Ratio for the then most recently ended Fiscal Quarter for which
Borrower has delivered a Compliance Certificate or Pricing Certificate is less
than 5.50:1.00, an amount which is equal to 25% of EBITDA for the then most
recently ended twelve month period ending on the last day of that Fiscal
Quarter;

provided that the Investments made pursuant to this clause (f) in Persons whose
primary business is not the conduct of gaming activities shall not exceed
$25,000,000 in the aggregate at any one time outstanding (for the avoidance of
doubt, Borrower’s Investments in the development entities associated with the
Menominee Tribe and Cowlitz Indian Tribe shall be deemed to be Investments in
Persons primarily engaged in the conduct of gaming activities);

(g) Investments in Swap Contracts with Acceptable Swap Counterparties in respect
of Indebtedness having an aggregate notional amount not to exceed $550,000,000
at any one time outstanding;

(h) Investments consisting of Property received in connection with any Permitted
Disposition; and

 

-93-



--------------------------------------------------------------------------------

(i) Investments incurred pursuant to the Lahaniatis Lease (as in effect on the
date of this Agreement, and with any amendments thereto approved by the
Administrative Agent).

Without limitation on the foregoing provisions of this Section, the Tribe or
Borrower may form or acquire one or more Persons for the purpose of conducting
gaming, including, without limitation, Class II and Class III gaming activities
(as defined in IGRA) at locations which are not a part of the Tribe’s
reservation, provided that: (i) the financial position and results of operations
of any such Person shall not be reflected in the financial statements of
Borrower which are delivered to the Lenders from time to time except to the
extent that either (A) such Persons are Restricted Subsidiaries, or (B) as to
Unrestricted Subsidiaries or other Persons the assets of which are not Authority
Property, concurrently with the delivery of such financial statements, Borrower
provides the Administrative Agent and the Lenders with appropriate breakouts of
the financial position and results of operations of each such Unrestricted
Subsidiary or Person whose financial position and results of operations are
reflected in such financial statements; (ii) the holders of Indebtedness and
Contingent Obligations of such Persons shall not have or obtain recourse,
contractual or otherwise, to the assets and revenues of Borrower or any of its
other Restricted Subsidiaries, (iii) the assets of such Persons which are
Unrestricted Subsidiaries shall not be deemed to constitute Authority Property,
(iv) to the extent formed or acquired by Borrower, rather than by the Tribe, any
Investments of Borrower in such Persons shall be in compliance with the
provisions of this Section, (v) no such Person which is not a Restricted
Subsidiary shall be obligated to issue any guaranty of the Obligations or any
Collateral Documents, and (vi) no portion of the Capital Expenditures which
Borrower is permitted to make pursuant to Section 9.17 shall be made in respect
of the Property of any such Persons which are not Restricted Subsidiaries,
provided that any such Person shall be free to make its own Capital Expenditures
using funds which are the subject of permitted Investments by Borrower pursuant
to this Section 9.02.

9.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) senior Indebtedness incurred following the Effective Date in an aggregate
principal amount not to exceed $225,000,000 (which may consist of senior second
lien Indebtedness or senior unsecured Indebtedness), all of the Net Cash
Proceeds of which are used to repay the Obligations in the manner described in
Section 2.07(f), provided that:

(i) such Indebtedness may only be incurred when no Default or Event of Default
has occurred or would result from the incurrence thereof; and

(ii) such Indebtedness and any Liens securing such Indebtedness shall be subject
to an intercreditor agreement which is satisfactory to the Administrative Agent
in its sole and absolute discretion.

 

-94-



--------------------------------------------------------------------------------

(c) existing Indebtedness under the Existing Senior Indenture, and additional or
replacement unsecured senior Indebtedness of Borrower which has no amortization
prior to the date which is one year after the Maturity Date, a final maturity
which is not less than one year later than the Maturity Date, and is subject to
agreements having covenants and defaults which are substantially similar to the
covenants applicable to senior obligations contained in the Existing Senior
Indenture as in effect on the date of this Agreement (as determined by the
Administrative Agent in its reasonable discretion), provided that:

(i) the aggregate principal amount of all Indebtedness outstanding under this
clause (c) shall not exceed $500,000,000 at any time (exclusive of Indebtedness
incurred pursuant to clause (b) of this Section 9.03); and

(ii) on the date of issuance of any such Indebtedness, any repayments of the
Obligations required by Section 2.07(f) shall be concurrently made;

(d) the Indebtedness outstanding as of the Effective Date under the Existing
Senior Subordinated Indentures, and additional or replacement Subordinated
Obligations (i) that are incurred following the Effective Date when no Default
or Event of Default has occurred or would result from the incurrence thereof
(without the requirement of any approval by the Required Lenders), have no
amortization prior to the date which is one year after the Maturity Date, have a
final maturity which is not less than one year later than the Maturity Date, and
have subordination provisions, covenants and defaults which are substantially
similar to those contained in the Senior Subordinated Notes due 2015 (as
determined by the Administrative Agent in its reasonable discretion), or
(ii) the incurrence of which is approved by the Required Lenders, provided that
on the date of issuance of any such Indebtedness, any repayments of the
Obligations required by Section 2.07(f) shall be concurrently made;

(e) Indebtedness (other than Indebtedness of the types described in (a) through
(d) above) outstanding on the date hereof and listed on Schedule 9.03 and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(f) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract subject to the limitations in
Section 9.02(g);

 

-95-



--------------------------------------------------------------------------------

(g) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 9.01(d); provided, however, that the aggregate amount of
all Indebtedness at any one time outstanding under this clause (g) shall not
exceed $75,000,000;

(h) Contingent Obligations of Borrower consisting of a guarantee of the
obligations of the WNBA Subsidiary under the WNBA Agreements, and additional
Contingent Obligations of Borrower in respect of obligations of the WNBA
Subsidiary, provided that the aggregate amount of the obligations supported by
such Contingent Obligations, plus the Capital Expenditures permitted pursuant to
Section 9.17(c) shall not exceed $50,000,000;

(i) other unsecured Recourse Obligations, including Contingent Obligations, in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding;

(j) other Contingent Obligations in respect of Indebtedness in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding, or if lower,
the maximum principal amount which may be demanded under such Contingent
Obligations; and

(k) Indebtedness consisting of Capital Lease obligations of Borrower to the
Tribe in an aggregate amount not to exceed $7,500,000 pursuant to the Lahaniatis
Lease.

9.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary of Borrower may merge with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person and
provided that the WNBA Subsidiary may not merge with any other Guarantor unless
such other Guarantor shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be Borrower or a Guarantor other than the WNBA
Subsidiary.

9.05 Dispositions of Property Associated with Mohegan Sun. Make any Disposition
or enter into any agreement to make any Disposition of any assets comprising
Mohegan Sun, except:

(a) Permitted Dispositions made when no Default or Event of Default exists or
would result therefrom; and

 

-96-



--------------------------------------------------------------------------------

(b) Dispositions of Property specifically contemplated by Sections 9.04, 9.06,
9.08 or 9.09.

9.06 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in cash or other Property, except:

(a) Priority Distributions;

(b) Distributions made during any calendar month which (i) are in an aggregate
amount which, when added to the Priority Distributions made during such calendar
month, do not exceed $4,000,000, (ii) are in an aggregate amount which does not
exceed Available Cash Flow for the immediately preceding calendar month;
(iii) which after giving effect thereto do not result in a Pro Forma Fixed
Charge Coverage Ratio which is less than 1.00:1.00, (iv) which are made when no
payment default in respect of any Recourse Obligations exists, and (v) are made
when no Default or Event of Default then in existence has remained continuing
for a period in excess of one Fiscal Quarter;

(c) Distributions consisting of payments to the Tribe for governmental services
provided to Borrower or any of its Restricted Subsidiaries by the Tribe or any
of its representatives, political subunits, councils, agencies or
instrumentalities, in each case to the extent included in the calculation of
EBITDA or included in Capital Expenditures pursuant to Section 9.17 (including
charges for utilities, police and fire department services, health and emergency
medical services, gaming commission and surveillance services, gaming disputes
court and legal services, workers compensation and audit committee services,
human resources services, finance and information technology services,
construction, development and environmental related services, rental or lease
agreements, the pro rata portion of Tribal Council costs and salaries
attributable to the operations of Borrower, and similar pro rata costs of other
tribal departments, in each case, to the extent that the costs of such
departments are reasonably attributable to the operations of Borrower), provided
that such payments are not duplicative of taxes imposed by the Tribe upon
Borrower and its operations;

(d) additional Distributions to the Tribe made when no Default or Event of
Default exists or would result therefrom, which are (i) made during any calendar
month in an amount not to exceed Available Cash Flow for the immediately
preceding calendar month, and (ii) do not result in the Pro Forma Fixed Charge
Coverage Ratio being less than the required ratio set forth in Section 9.13(c);

(e) Distributions consisting of cash or other Property received by Borrower from
the WNBA Subsidiary or any other Subsidiary of Borrower; and

(f) to the extent construed as Distributions, payments made pursuant to the
Lahaniatis Lease in accordance with its terms as in effect on the date of this
Agreement.

9.07 Change in Nature of Business. Engage in any material business which is not
fundamentally related to the operation of Mohegan Sun, Pocono Downs or the
business of the Restricted Subsidiaries (which may include off-reservation
gaming and other non-gaming

 

-97-



--------------------------------------------------------------------------------

activities on or in the general area of the Tribe’s reservation in the vicinity
of Uncasville, Connecticut), use any material Authority Property for a purpose
which is not permitted by this Agreement, or make any fundamental change to the
nature of the business operations of Borrower and its Restricted Subsidiaries,
taken as a whole.

9.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower other than (a) employment of enrolled tribal members,
and the immediate family members of tribal members, on terms consistent with the
past practices of Borrower (including the payment of employment bonuses in
accordance with past practices), (b) transactions involving Property having an
aggregate value of not more than $2,000,000 for all such transactions,
(c) transactions which are on commercially reasonable terms entered into with
Native American suppliers and vendors in accordance with the affirmative action
provisions of the Tribe’s Employment Rights Ordinance (in the case of any such
transactions or series of related transactions involving more than $2,000,000,
on terms disclosed to the Lenders), (d) other transactions on terms at least as
favorable to Borrower as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, the terms of which are
disclosed to the Lenders in writing, (e) transactions pursuant to the
Relinquishment Agreement, (f) transactions with the WNBA Subsidiary contemplated
by the WNBA Agreements, (g) transactions amongst Borrower and its Restricted
Subsidiaries, or amongst Restricted Subsidiaries, in each case which are not
prohibited under Section 9.02, and (h) Distributions expressly permitted under
Section 9.06 and (i) the payments and other transactions contemplated by the
Lahaniatis Lease as in effect on the date of this Agreement, with any amendments
thereto approved by the Administrative Agent.

9.09 Prepay Other Obligations. Prepay any principal (including sinking fund
payments), interest or any other amount with respect to any Senior Notes or
Subordinated Obligations, or purchase or redeem (or offer to purchase or redeem)
any Senior Notes or Subordinated Obligations, or deposit any monies, securities
or other Property with any trustee or other Person to provide assurance that the
principal or any portion thereof of any Senior Notes or Subordinated Obligations
will be paid when due or otherwise provide for the defeasance of any Senior
Notes or Subordinated Obligations, provided that if no Default or Event of
Default exists or would result therefrom, Borrower may:

(a) prepay from any source all or any portion of the remaining principal balance
of approximately $16,345,000 of the Senior Subordinated Notes due 2011;

(b) prepay any Senior Notes to the extent that such prepayment is made using the
proceeds of (i) unsecured Senior Notes hereafter issued pursuant to
Section 9.03(c) concurrently with the issuance of such Senior Notes (it being
understood that any premiums, related costs of issuance, tender offer and
solicitation and other transaction costs may concurrently be paid from Available
Cash Flow), or (ii) unsecured Subordinated Obligations hereafter issued pursuant
to Section 9.03(d); and

(c) prepay any Subordinated Obligations to the extent that such prepayment is
made using the proceeds of unsecured Subordinated Obligations hereafter issued
pursuant to Section 9.03(d) concurrently with the issuance of such Subordinated
Obligations (it being understood that any premiums, related costs of issuance,
tender offer and solicitation and other transaction costs may concurrently be
paid from Available Cash Flow).

 

-98-



--------------------------------------------------------------------------------

9.10 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability of any
Restricted Subsidiary to make Distributions to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor; or (b) prohibits the
granting of any Lien to secure the Obligations or conditions the granting of a
Lien to secure the Obligations upon the grant of a Lien to secure the
obligations of Borrower or any of its Subsidiaries to the beneficiary of that
Contractual Obligation.

9.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

9.12 Authority Expenditures. Use any Authority Property for a purpose which is
not related to the business of Borrower or its Restricted Subsidiaries or
specifically permitted hereby, expend any funds constituting Authority Property
for any purpose which does not directly or indirectly benefit Borrower and its
Restricted Subsidiaries, or make any Capital Expenditure using funds of Borrower
or its Restricted Subsidiaries or other Authority Property except to add to,
further improve, maintain, repair, restore or refurbish Mohegan Sun and Related
Businesses.

9.13 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Fiscal Quarter described in the matrix below, to exceed the
ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

  

Maximum Ratio

December 31, 2008 and March 31, 2009

   7.75:1.00

June 30, 2009

   7.50:1.00

September 30, 2009 and December 31, 2009

   7.25:1.00

March 31, 2010 and June 30, 2010

   7.00:1.00

September 30, 2010 and December 31, 2010

   6.75:1.00

March 31, 2011 and June 30, 2011

   6.50:1.00

September 30, 2011

   6.25:1.00

December 31, 2011 and thereafter

   6.00:1.00

 

-99-



--------------------------------------------------------------------------------

(b) Senior Leverage Ratio. Permit the Senior Leverage Ratio to exceed, as of the
last day of any Fiscal Quarter described in the matrix below, the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

  

Maximum Ratio

December 31, 2008 through June 30, 2009

   3.50:1.00

September 30, 2009 through March 31, 2010

   3.75:1.00

June 30, 2010 through December 31, 2010

   3.50:1.00

March 31, 2011 through September 30, 2011

   3.25:1.00

December 31, 2011 and thereafter

   2.75:1.00

provided that if, on the first day upon which the Senior Subordinated Notes Due
2009 have been repaid in full, no Subordinated Obligations of the type described
in Section 9.03(d) have been issued following the Effective Date, then on the
last day of each Fiscal Quarter on or following that date, the permitted maximum
Leverage Ratio shall be as set forth opposite the relevant Fiscal Quarter in the
matrix below:

 

Fiscal Quarters Ending

  

Maximum Ratio

December 31, 2008 through June 30, 2009

   3.50:1.00

September 30, 2009 and December 31, 2009

   4.75:1.00

March 31, 2010

   4.50:1.00

June 30, 2010 through December 31, 2010

   4.25:1.00

March 31, 2011 through September 30, 2011

   4.00:1.00

December 31, 2011 and thereafter

   3.50:1.00

(c) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any Fiscal Quarter ending following the Effective Date
described below to be less than the ratio set forth opposite that Fiscal
Quarter:

 

Fiscal Quarters Ending

  

Minimum Ratio

December 31, 2008 through March 31, 2010

   1.05:1.00

June 30, 2010 and thereafter

   1.10:1.00

 

-100-



--------------------------------------------------------------------------------

9.14 Hostile Tender Offers. Use the proceeds of the Loans or any funds of
Borrower or any of its Restricted Subsidiaries to directly or indirectly finance
any offer to purchase or acquire, or to consummate a purchase or acquisition of,
5% or more of the capital stock of any corporation or other business entity if
the board of directors or management of such corporation or business entity has
notified Borrower or any of its Restricted Subsidiaries that it opposes such
offer or purchase.

9.15 Deposit Accounts. Fail, within thirty days following the opening of each
Operating Account, to execute and deliver to the Administrative Agent a Deposit
Account Agreement granting Liens in such Operating Account.

9.16 WNBA Subsidiary Operations and Indebtedness. Borrower will not permit the
WNBA Subsidiary to enter into any substantial operations other than the
operation of a WNBA franchise, nor permit the WNBA Subsidiary to own any
substantial assets other than the WNBA franchise and the assets related to its
operations. Borrower and its other Restricted Subsidiaries will not, either
directly or indirectly, be liable for any obligations of the WNBA Subsidiary, or
have any continuing obligations to the Women’s National Basketball Association
or its Affiliates, other than (a) obligations of Borrower to honor scheduled
arena dates for home games of the WNBA franchise and related basketball
activities, and (b) obligations under Borrower’s guarantee of the WNBA
Subsidiary’s obligations under the WNBA Agreements.

9.17 Capital Expenditures. Make, or become legally obligated to make, any
Capital Expenditure other than:

(a) Capital Expenditures made in respect of Mohegan Sun Phase III (including any
such Capital Expenditures heretofore made and Suspension Costs incurred) in an
aggregate amount not to exceed $350,000,000, excluding capitalized interest;

(b) Maintenance Capital Expenditures in an aggregate amount not to exceed
$75,000,000 in any Fiscal Year;

(c) Capital Expenditures made for or for the benefit of the WNBA Subsidiary in
an aggregate amount which does not exceed $15,000,000 during the period
following the Closing Date;

(d) Capital Expenditures made in respect of the Mohegan Sun and for Related
Businesses in an aggregate amount which does not exceed $125,000,000 during the
period following the Closing Date; and

 

-101-



--------------------------------------------------------------------------------

(e) other Capital Expenditures in an aggregate amount which does not exceed
$25,000,000 during the period following the Closing Date.

9.18 [Intentionally Omitted].

9.19 Tax Exempt Loans. At any time when any Tax Exempt Loans are outstanding:

(a) Fail to take all actions within its control necessary to maintain, or permit
any other Person to take any action which would have the result of adversely
affecting, the status of (i) the interest on each Tax Exempt Loan as not
includable in the gross income of the Lenders for federal income tax purposes,
and (ii) each Tax Exempt Loan as not an “arbitrage bond” under Section 148 of
the Code.

(b) Use, permit the use of, or omit to use Gross Proceeds or any other amounts
(or any property the acquisition, construction or improvement of which is to be
financed directly or indirectly with Gross Proceeds) in a manner that if made or
omitted, respectively, would cause the interest on the Tax Exempt Notes to fail
to be excluded, pursuant to section 103(a) of the Code, from the gross income of
the owner thereof for federal income tax purposes. Without limiting the
generality of the foregoing, unless and until Borrower receives a written
opinion of counsel to the effect that failure to comply with such covenant will
not adversely affect the exclusion from gross income of the interest on the Tax
Exempt Notes, Borrower shall comply with each of the specific covenants in this
Section.

(c) Except as would not cause the Tax Exempt Notes to become “private activity
bonds” within the meaning of section 141 of the Code and the Tax Regulations and
rulings thereunder:

(i) fail to require that one or more state or local governmental agencies
(including Indian tribal governments or subdivisions thereof) exclusively own,
operate and possess all property the acquisition, construction or improvement of
which is to be financed or refinanced directly or indirectly with Gross Proceeds
of the Tax Exempt Notes, or use or permit the use of such Gross Proceeds
(including all contractual arrangements with terms different than those
applicable to the general public) or any property acquired, constructed or
improved with such Gross Proceeds in any activity carried on by any
nongovernmental Person, unless such use is solely as a member of the general
public; or

(ii) permit the direct or indirect imposition of any charge or other payment on
or by any non-governmental person or entity (other than a member of the general
public) who is treated as using Gross Proceeds of the Tax Exempt Notes or any
property the acquisition, construction or improvement of which is to be financed
or refinanced directly or indirectly with such Gross Proceeds, other than taxes
of general application within the Tribe or interest earned on investments
acquired with such Gross Proceeds pending application for their intended
purposes.

 

-102-



--------------------------------------------------------------------------------

Borrower understands and acknowledges that “use” of Gross Proceeds may arise by
reason of an ownership, lease, or management arrangement with respect to the
financed property or, more generally, by reason of any arrangement that provides
to a nongovernmental Person any rights, priorities or other special legal
entitlements with respect to any financed property different from those enjoyed
by members of the general public. Borrower shall not permit any nongovernmental
Person to lease any portion of any financed property, or to provide services
with respect to a function of any financed property unless the arrangement for
such services satisfies the guidelines set forth in Revenue Procedure 97-13
(pertaining to “qualified management contracts”), unless Borrower shall first
have obtained the opinion of counsel that such arrangements will not adversely
affect the exclusion pursuant to section 103(a) of the Code of interest on the
Tax Exempt Notes from the gross income of the owners thereof.

(d) Except as would not cause the Tax Exempt Notes to become a “private activity
bond” within the meaning of section 141 of the Code and the Tax Regulations and
rulings thereunder, use or permit the use of Gross Proceeds to make or finance
loans to any person or entity other than a state or local government (including
Indian tribal governments or subdivisions thereof). For purposes of this clause
(d), such Gross Proceeds are considered to be “loaned” to a person or entity if:
(1) property acquired, constructed or improved with such Gross Proceeds is sold
or leased to such person or entity in a transaction that creates a debt for
federal income tax purposes; (2) capacity in or service from such property is
committed to such person or entity under a take-or-pay, output or similar
contract or arrangement; or (3) indirect benefits, or burdens and benefits of
ownership, of such Gross Proceeds or any property acquired, constructed or
improved with such Gross Proceeds are otherwise transferred in a transaction
that is the economic equivalent of a loan.

(e) Except as would not cause the Tax Exempt Notes to become an “arbitrage bond”
within the meaning of section 148 of the Code and the Tax Regulations and
rulings thereunder, at any time prior to the later of the final stated maturity
of the Tax Exempt Notes or the date on which the last Tax Exempt Loan is finally
repaid not directly or indirectly invest or permit the investment of Gross
Proceeds in any Appropriate Investment, if as a result of such investment the
Yield of any Appropriate Investment acquired with Gross Proceeds of that issue
of Tax Exempt Notes, whether then held or previously disposed of, would
materially exceed the Yield of the Tax Exempt Notes within the meaning of said
section 148.

(f) Except to the extent permitted by section 149(b) of the Code and the Tax
Regulations and rulings thereunder, take or omit to take, or permit, any action
that would cause the Tax Exempt Notes to be “federally guaranteed” within the
meaning of section 149(b) of the Code and the Tax Regulations and rulings
thereunder.

(g) Fail to timely file or cause to be filed any information required by section
149(e) of the Code with respect to each Tax Exempt Loan with the Secretary of
the Treasury on Form 8038-G or such other form and in such place as the
Secretary may prescribe.

 

-103-



--------------------------------------------------------------------------------

(h) Except to the extent otherwise provided in section 148(f) of the Code and
the Tax Regulations and rulings thereunder:

(i) Fail to account for all Gross Proceeds of each issue of Tax Exempt Notes
(including all receipts, expenditures and investments thereof) on its books of
account separately and apart from all other funds (and receipts, expenditures
and investments thereof) or fail to retain all records of accounting for at
least six years after the day on which the last Tax Exempt Loan is repaid.
However, to the extent permitted by law and this Agreement, Borrower may
commingle Gross Proceeds with other money of Borrower, provided that Borrower
separately accounts for each receipt and expenditure of Gross Proceeds and the
obligations acquired therewith;

(ii) Fail to calculate the Rebate Amount in accordance with rules set forth in
section 148(f) of the Code and the Tax Regulations and rulings thereunder,
records of which Borrower shall maintain with its official transcript of
proceedings relating to the issuance of the Tax Exempt Loans until six years
after the final Computation Date;

(iii) Fail to make rebate payments at the times and in the amounts as are or may
be required by section 148(f) of the Code and the Tax Regulations and rulings
thereunder, if any, which payments shall be accompanied by Form 8038-T or such
other forms and information as is or may be required by section 148(f) of the
Code and the Tax Regulations and rulings thereunder; or

(iv) Fail to exercise reasonable diligence to assure that no errors are made in
the calculations and payments required by paragraphs (ii) and (iii), or if an
error is discovered, to promptly correct such error within a reasonable amount
of time thereafter (and in all events within one hundred eighty days after
discovery of the error), including payment to the United States of any
additional Rebate Amount owed to it, interest thereon, and any penalty imposed
under section 1.148-3(h) of the Tax Regulations.

(i) Except to the extent permitted by section 148 of the Code and the Tax
Regulations and rulings thereunder, fail prior to the earlier of the stated
maturity of the Tax Exempt Notes or the date on which the last Tax Exempt Loan
is repaid to enter into any transaction that reduces the amount required to be
paid to the United States pursuant to clause (h) of this Section because such
transaction results in a smaller profit or a larger loss than would have
resulted if the transaction had been at arm’s length and had the Yield of the
Tax Exempt Notes not been relevant to either party.

(j) Fail to designate an appropriate officer of Borrower to make elections
permitted or required pursuant to the provisions of the Code or the Tax
Regulations, as such representative (after consultation with counsel) deems
necessary or appropriate in connection with the Tax Exempt Notes, in a Tax
Certificate or similar or other appropriate certificate, form or document.

 

-104-



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

10.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within two Business Days after demand therefor, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
three Business Days after demand therefor, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in Sections 8.01, 8.02 or 8.03 or Article IX, the Tribe
fails to perform or observe any term, covenant or agreement contained in
Article VII, or any failure to comply with Section 8.03(a) that is materially
adverse to the interest of the Administrative Agent or the Lenders; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed within thirty
Business Days after the giving of notice by the Administrative Agent at the
request of the Required Lenders of such Default; or

(d) Representations and Warranties. Any representation or warranty made in any
Loan Document, or in any certificate delivered pursuant to any Loan Document,
shall be materially incorrect when made or reaffirmed (or, in the case of the
representations and warranties contained in Sections 5.13 and 6.24, proves to be
incorrect at any time) in any respect that is materially adverse to the
interests of the Administrative Agent or the Lenders; or

(e) Cross-Default. (i) At any time (A) Borrower or any Restricted Subsidiary
fails to pay the principal, or any principal installment, of any present or
future indebtedness for borrowed money greater than or equal to $50,000,000, or
any guaranty of present or future indebtedness for borrowed money greater than
or equal to the $50,000,000, on its part to be paid, when due (or within any
stated grace period), whether at the stated maturity, upon acceleration, by
reason of required prepayment or otherwise or (B) Borrower or any Restricted
Subsidiary fails to perform or observe any other term, covenant or agreement on
its part to be performed or observed, or suffers any event to occur, in
connection with any present or future indebtedness for borrowed money
constituting Recourse Obligations of greater than or equal to $50,000,000, or of
any guaranty of present or future indebtedness for borrowed money constituting
Recourse Obligations of greater than or equal to $50,000,000, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such indebtedness due before
the date on which it otherwise would

 

-105-



--------------------------------------------------------------------------------

become due; or (ii) at any time (A) the Tribe fails to pay the principal, or any
principal installment, of any present or future indebtedness for borrowed money
constituting Recourse Obligations of greater than or equal to $50,000,000, or
any guaranty of present or future indebtedness for borrowed money constituting
Recourse Obligations of greater than or equal to $50,000,000, on its part to be
paid, when due (or within any stated grace period), whether at the stated
maturity, upon acceleration, by reason of required prepayment or otherwise or
(B) the Tribe fails to perform or observe any other term, covenant or agreement
on its part to be performed or observed, or suffers any event to occur, in
connection with any such present or future indebtedness for borrowed money of
greater than or equal to $50,000,000, or of any guaranty of any such present or
future indebtedness for borrowed money of greater than or equal to $50,000,000,
if as a result of such failure or sufferance any holder or holders thereof (or
an agent or trustee on its or their behalf) has the right to declare such
indebtedness due before the date on which it otherwise would become due; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Restricted Subsidiary as a result
thereof is greater than $50,000,000; or (iv) any event occurs which gives the
holder or holders of any Subordinated Obligation (or an agent or trustee on its
or their behalf) the right to declare such Subordinated Obligations due before
the date on which it otherwise would become due, or the right to require the
issuer thereof to redeem or purchase, or offer to redeem or purchase, all or any
portion of any Subordinated Obligations; or the trustee for, or any holder of,
Subordinated Obligations breaches any subordination provision applicable to such
Subordinated Obligations; or

(f) Insolvency Proceedings, Etc. The Tribe, Borrower or any Material Restricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Borrower or any Material Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the Authority Property and is not released, vacated or fully bonded
within 30 days after its issue or levy; or

 

-106-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against Borrower or any Material Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $50,000,000; (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), and there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect (unless the Tribe or Borrower has
deposited the amount of the monetary award associated with such judgment into a
court escrow pending determination of an appeal); or

(i) Judgments against the Tribe. There is entered against the Tribe one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the $50,000,000 which entitles the
judgment creditor to exercise any rights in respect of any Authority Property or
the revenues of the Mohegan Sun (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect
(unless the Tribe or Borrower has deposited the amount of the monetary award
associated with such judgment into a court escrow pending determination of an
appeal); or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower or any Material Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the $50,000,000, or (ii) Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
$50,000,000; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any respect which,
in any such event, in the reasonable opinion of the Required Lenders, is
materially adverse to the interests of the Lenders; or the Tribe or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or the Tribe or any Loan Party denies that it has any or further
liability or obligation under any Loan Document to which it is a party, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(l) A final judgment is entered by a court or other tribunal which purports to
be of competent jurisdiction that any Subordinated Obligation is not
subordinated in accordance with its terms to the Obligations; or

(m) The Tribe at any time ceases to be a federally recognized Indian Tribe; or

 

-107-



--------------------------------------------------------------------------------

(n) Borrower ceases to be a wholly-owned instrumentality of the Tribe, managed
and controlled by the Tribe; or

(o) The occurrence of any casualty or other similar event or circumstance in
respect of the Mohegan Sun which results in the failure of Borrower to have any
material portion of Mohegan Sun open to conduct Class II or Class III gaming
activities for any reason for more than ten consecutive days to the extent that
such failure results in a Material Adverse Effect; the occurrence of any
casualty or other similar event or circumstance in respect of the Pocono Downs
which results in the failure of Borrower and its Restricted Subsidiaries to have
any material portion of Pocono Downs open to conduct gaming activities then
permitted under the Pennsylvania Race Horse Development and Gaming Act for any
reason for more than twenty consecutive days to the extent that such failure
results in a Material Adverse Effect.

10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

-108-



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (including without limitation Secured Swap Contracts), ratably among
the Lenders and the L/C Issuer (and, in the case of any Secured Swap Contracts,
any relevant Affiliates of any Lenders that are counterparties thereto) in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and amounts owing under Secured Swap
Contracts, ratably among the Lenders, the L/C Issuer and the Secured Swap
Contract counterparties in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

-109-



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATIVE AGENT

11.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Tribe, Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Tribe, Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

-110-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Tribe or Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.06 Resignation of Administrative Agent. The Administrative Agent may (or,
upon the request of the Required Lenders at any time when the Administrative
Agent is a Defaulting

 

-111-



--------------------------------------------------------------------------------

Lender, the Administrative Agent shall) at any time give notice of its
resignation to the Lenders, the L/C Issuer and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 12.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

-112-



--------------------------------------------------------------------------------

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of Joint Lead Arrangers or Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 12.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

11.10 SNDA’s. The Administrative Agent and the Lenders hereby confirm that each
SNDA executed in connection with the Existing Loan Agreement shall be deemed to
remain in full force and effect. The Administrative Agent is hereby authorized
by the Lenders, without notice to or consent from the Lenders, to execute and
deliver SNDA’s in favor of any tenant of Borrower at the Mohegan Sun, Pocono
Downs or any other property.

 

-113-



--------------------------------------------------------------------------------

11.11 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 12.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.01(d); and

(c) to release any Guarantor from its obligations under its Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this
Section 11.11.

 

-114-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Tribe,
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Tribe, Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 10.02) without the written
consent of such Lender, except as provided in Section 2.14;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Revolving Commitments hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the Aggregate Credit Exposures then in effect within
each of the following classes of commitments, Loans and other Credit Extensions:
(i) the class consisting of the Revolving Commitments, (ii) the class consisting
of the Term Loans and (iii) the class consisting of the Tax Exempt Loans. For
purposes of this clause, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations shall be deemed to be
held by such Lender.

(f) to amend, modify or waive the provisions of the definitions of “Available
Cash Flow” or amend or modify Section 9.09, Article VII, Sections 10.01(f),
10.01(o), this Section, or Sections 12.14, 12.15, 12.17 or 12.18;

 

-115-



--------------------------------------------------------------------------------

(g) change Section 2.13 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(h) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(i) release all or substantially all of the value of the Guaranties, taken as a
whole, without the written consent of each Lender; or

(j) release all or substantially all of the collateral in any transaction or
series of related transactions without the written consent of each Lender
provided that the Pocono Downs Mortgages and other Liens upon Pocono Downs and
associated property may be released in connection with any Permitted Disposition
thereof;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender.

12.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Tribe, Borrower, its Restricted Subsidiaries, the Administrative
Agent or the L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 12.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

 

-116-



--------------------------------------------------------------------------------

shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Tribe, Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Tribe’s,
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Tribe, Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

-117-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Tribe, Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Tribe, Borrower,
the Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

12.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent including the allocated cost of any internal counsel to the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any

 

-118-



--------------------------------------------------------------------------------

Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Tribe, Borrower or any other Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by Borrower or any of its Restricted
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Restricted Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Tribe, Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Tribe, Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Tribe, Borrower or such Loan Party has obtained judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this

 

-119-



--------------------------------------------------------------------------------

Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, but without
affecting Borrower’s reimbursement obligations with respect thereto, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without

 

-120-



--------------------------------------------------------------------------------

duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Tribe, Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment (including such Lender’s Revolving Loans), Term
Loans or Tax Exempt Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case of any assignments of a Revolving Commitment or Revolving Loans
not described in subsection (b)(i)(A) of this Section, the aggregate amount of
the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with

 

-121-



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(C) in any case of any assignments of Term Loans or Tax Exempt Loans, the
principal outstanding balance of the Term Loans or Tax Exempt Loans (as
applicable) of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) or (b)(i)(C) of this Section and,
in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) in respect of the Revolving Commitments, the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required if such assignment is to a Person that is not a Lender holding a
Revolving Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such Lender;

(C) in respect of the Term Loans or the Tax Exempt Loans, the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; and

 

-122-



--------------------------------------------------------------------------------

(D) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

-123-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(b) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually

 

-124-



--------------------------------------------------------------------------------

executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and Borrower (an “SPC”) the option
to provide all or any part of any Revolving Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(i). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Borrower under this Agreement (including its obligations under
Section 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Revolving Loan by an SPC
hereunder shall utilize the Revolving Commitment of the Granting Lender to the
same extent, and as if, such Revolving Loan were made by such Granting Lender.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Revolving Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Revolving Loans to any rating agency, commercial
paper dealer or provider of any surety or Contingent Obligation or credit or
liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Loans pursuant to subsection (b) above, Bank of America
may, upon 30 days’ notice to Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer; provided, however, that
no failure by Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all

 

-125-



--------------------------------------------------------------------------------

Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

12.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower.

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by Borrower or any Subsidiary, provided that, in the
case of information received from Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

-126-



--------------------------------------------------------------------------------

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement (and any of the
other Loan Documents) may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic mail or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered by the Tribe or

 

-127-



--------------------------------------------------------------------------------

any Loan Party pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any Lender does not
consent to a requested waiver or amendment hereof that requires the approval of
all of the Lenders and which is consented to by the Required Lenders, then
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) Borrower or the replacement Lender shall have paid to the Administrative
Agent the assignment fee specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

-128-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

12.14 Governing Law. Except to the extent otherwise expressly provided therein,
each Loan Document shall be governed by, and construed and enforced in
accordance with, the Laws of Connecticut, without regard to the conflicts of law
provisions of the Laws of Connecticut, provided however, that if and only to the
extent that any security interest granted to the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement or any other Loan Document
shall be deemed exempt from the provisions of Article 9 of the Uniform
Commercial Code of the State of Connecticut, C.G.S. § 42a-9 101, et seq., by
virtue of Borrower being a governmental entity, then such security interest
shall be governed by the corresponding provisions of Article 9 of the Tribe’s
Uniform Commercial Code, as adopted by the UCC Ordinance. Borrower and each
other party hereto each hereby consents to the application of Connecticut civil
law to the construction, interpretation and enforcement of this Agreement and
the other Loan Documents, and to the application of Connecticut civil law to the
procedural aspects of any suit, action or proceeding relating thereto, including
but not limited to legal process, execution of judgments and other legal
remedies, except for any procedural matters governed by or relating to the
conduct of arbitration under Section 12.15.

12.15 Arbitration Reference.

(a) Mandatory Arbitration. At the option of the Administrative Agent (exercised
in accordance with consent of the Required Lenders), Borrower, any of its
Restricted Subsidiaries or, to the extent it is a party to any such controversy
or claim, the Tribe, any controversy or claim between or among the parties
arising out of or relating to this Agreement, the other Loan Documents or any
agreements or instruments relating hereto or delivered in connection herewith
and any claim based on or arising from an alleged tort, shall be determined by
arbitration. The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”). The arbitrators shall give effect to statutes
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrators. Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

(b) Provisional Remedies, Self-Help and Foreclosure. No provision of this
section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference. At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

 

-129-



--------------------------------------------------------------------------------

(c) Limitation. This Section shall not be construed to require arbitration by
the Creditors of any disputes which now exist or hereafter arise amongst
themselves which do not involve the Tribe, Borrower or any of the Restricted
Subsidiaries and are not related to this Agreement and the Loan Documents.

(d) Specific Enforcement Representation. Each party to this Agreement severally
represents and warrants to the other parties that this Section 12.15 is
specifically enforceable against such party by the other parties.

12.16 PURPORTED ORAL AMENDMENTS. THE TRIBE, BORROWER AND THE CREDITORS EXPRESSLY
ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED
OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN
INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 12.01. EACH OF THE TRIBE AND
BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE OF
PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF ANY CREDITOR
THAT DOES NOT COMPLY WITH SECTION 12.01 TO EFFECT AN AMENDMENT, MODIFICATION,
WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

12.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.18 WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.

(a) BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY OF
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (AND ANY DEFENSE BASED THEREON)
FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM, WITH RESPECT
TO

 

-130-



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS CLAUSE (A) IS
EXPRESSLY LIMITED TO ACTIONS AGAINST BORROWER AND ITS RESTRICTED SUBSIDIARIES
AND (2) ANY RECOVERY UPON ANY JUDGMENT RESULTING THEREFROM SHALL BE LIMITED TO
RECOVERY AGAINST THE AUTHORITY PROPERTY, INCLUDING THE REVENUES OF BORROWER AND
ITS RESTRICTED SUBSIDIARIES.

(b) THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN IMMUNITY
(APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH RESPECT TO
THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE SET FORTH IN ARTICLE V, THE
COVENANTS OF THE TRIBE SET FORTH IN ARTICLE VII, AND EACH PROVISION OF
SECTION 10.01 WHICH RELATES TO AN EVENT OF DEFAULT CAUSED BY THE TRIBE’S BREACH
OF ANY SUCH REPRESENTATION, WARRANTY OR COVENANT, IT BEING EXPRESSLY UNDERSTOOD
THAT (1) THE WAIVERS AND CONSENTS CONTAINED IN THIS CLAUSE (B) ARE NOT LIMITED
TO ACTIONS AGAINST BORROWER AND ITS RESTRICTED SUBSIDIARIES, (2) ANY ACTION
DESCRIBED IN THIS CLAUSE (B) MAY BE BROUGHT AGAINST THE TRIBE, AND (3) ANY
RECOVERY UPON ANY JUDGMENT RESULTING FROM ANY SUCH ACTION MAY BE HAD AGAINST THE
ASSETS AND REVENUES OF THE TRIBE IN A MANNER CONSISTENT WITH SECTION 12.19.

(c) EACH OF THE TRIBE AND BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT AND THE COURTS OF THE
UNITED STATES SITTING IN THE STATE OF CONNECTICUT.

(d) THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO
IN SECTION 12.04). SUBJECT TO SECTION 12.19 THE CREDITORS AND SUCH OTHER PERSONS
SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE REMEDIES,
INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND INJUNCTIVE OR
DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS TO
JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.

12.19 Lender Covenant. In any action or proceeding against Borrower or any of
its Restricted Subsidiaries to enforce the Loan Documents which is not also an
action or proceeding

 

-131-



--------------------------------------------------------------------------------

against the Tribe, the Creditors agree that they shall have no recourse to the
Tribe or to its property which is not Authority Property. In any action or
proceeding to enforce the Loan Documents which includes the Tribe, the Creditors
agree that they shall, to the extent then permitted by applicable Law, take
commercially practicable steps to enforce any claim for damages awarded to the
Creditors by any court, tribunal, arbitrator or other decision maker against
Borrower or the Authority Property prior to taking general recourse to the Tribe
or any Property thereof which is not Authority Property. The provisions of this
Section shall not be construed (a) to create any recourse on the part of the
Creditors against the Tribe, the property of the Tribe which is not Authority
Property or revenues except for any breach of the Tribe’s own representations,
warranties and covenants set forth in Articles V and VII, or (b) to require
exhaustion by the Creditors of any remedies against Borrower, its Restricted
Subsidiaries or the Authority Property prior to having recourse, in the proper
case, against the Tribe and its property which is not Authority Property.

12.20 PREJUDGMENT REMEDY WAIVER. Each of the Tribe and Borrower represents,
warrants and acknowledges that the transaction of which this Agreement is a part
is a commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of Borrower and its Restricted
Subsidiaries are not and will not be used for personal, family or household
purposes.

BORROWER ACKNOWLEDGES THAT IT HAS THE RIGHT UNDER SECTION 52-278a, ET SEQ., OF
THE CONNECTICUT GENERAL STATUTES, SUBJECT TO CERTAIN LIMITATIONS, TO NOTICE OF
AND HEARING ON THE RIGHT OF THE CREDITORS TO OBTAIN A PREJUDGMENT REMEDY, SUCH
AS ATTACHMENT, GARNISHMENT OR REPLEVIN, UPON COMMENCING ANY LITIGATION AGAINST
BORROWER. NOTWITHSTANDING SUCH RIGHT, BORROWER HEREBY WAIVES ALL RIGHTS TO
NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT OTHERWISE HAVE
THE RIGHT UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR
CONSTITUTION IN CONNECTION WITH THE OBTAINING BY THE CREDITORS OF ANY
PREJUDGMENT REMEDY IN CONNECTION WITH THIS AGREEMENT. BORROWER FURTHER CONSENTS
TO THE ISSUANCE OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES NOT TO
REQUEST OR FILE MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND UNDER PUBLIC
ACT 93-431 IN CONNECTION WITH THE CREDITORS’ EXERCISE OF ANY PREJUDGMENT REMEDY.
BORROWER ALSO WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE ASSERT, NOW
OR IN THE FUTURE, TO THE EXERCISE OR USE BY THE CREDITORS OF ANY RIGHT OF
SETOFF, REPOSSESSION OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE OR COMMON
LAW. THIS SECTION SHALL NOT BE CONSTRUED IN DEROGATION OF THE RIGHTS OF THE
TRIBE UNDER SECTION 12.19.

12.21 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Tribe, Borrower and each other Loan
Party acknowledges and agrees that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Tribe, Borrower and each other Loan Party, on the one hand, and the
Administrative

 

-132-



--------------------------------------------------------------------------------

Agent and the Joint Lead Arrangers, on the other hand, and the Tribe, Borrower
and each other Loan Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Joint
Lead Arrangers is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Tribe, Borrower or any other Loan
Party; (iii) neither the Administrative Agent nor the Joint Lead Arrangers has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Tribe, Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or the Joint
Lead Arrangers have advised or are currently advising the Tribe, Borrower or any
other Loan Party on other matters) and neither the Administrative Agent nor the
Joint Lead Arrangers has any obligation to the Tribe, Borrower or any other Loan
Party with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Tribe, Borrower or the other Loan
Parties, and neither the Administrative Agent nor the Joint Lead Arrangers has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the Joint
Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Tribe, Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Tribe, Borrower and the other Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

12.22 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.

12.23 Time of the Essence. Time is of the essence of the Loan Documents.

12.24 Designation as Senior Debt. Borrower hereby irrevocably designates the
Obligations as “Designated Senior Indebtedness” and “Designated Senior Secured
Indebtedness” as such terms are defined in the Relinquishment Agreement and
irrevocably designates the Obligations as “Designated Senior Indebtedness” as
such term is defined in the Senior Subordinated Indentures.

 

-133-



--------------------------------------------------------------------------------

12.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

12.26 Release of Liens. At any time any Loan Party sells or otherwise disposes
of an asset to the extent permitted by the Loan Documents, the Administrative
Agent shall, subject to receiving any requested confirmation from the Lenders
pursuant to Section 11.11, cause each such asset to be released from the Lien of
the applicable Collateral Documents and agrees to take all such actions,
including the execution of release instruments, amendments to UCC filings and
other instruments, as any Loan Party may reasonably request to evidence such
release, all at Borrower’s sole expense.

 

-134-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY

By:  

/s/ Bruce S. Bozsum

Name:   Bruce S. Bozsum Title:   Chairman THE MOHEGAN TRIBE OF INDIANS OF
CONNECTICUT (for the limited purpose of joining Articles V and VIII, and
Sections 12.14 through 12.25, as applicable) By:  

/s/ Bruce S. Bozsum

Name:   Bruce S. Bozsum Title:   Chairman

[Mohegan Tribal Gaming Authority

Credit Agreement Consent]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer

By:

 

/s/ Maurice Washington

Name:

  Maurice Washington

Title:

  Vice President

 

-1-